Exhibit 10.1
 
EXECUTION VERSION

 
SETTLEMENT AGREEMENT AND RELEASE
This Settlement Agreement and Release (this "Agreement") is entered into and
effective as of this 11th day of February, 2019 (the "Effective Date"), by and
among:
(i)  Alico, Inc., a Florida corporation (the "Company" or "Alico");
(ii) George R. Brokaw, individually and in his capacity as a director and
officer of Alico;
(iii) R. Greg Eisner, individually and in his capacity as a director of Alico;
(iv) Benjamin D. Fishman, individually and in his capacity as a director and
officer of Alico;
(v)  W. Andrew Krusen, Jr., individually and in his capacity as a director of
Alico;
(vi) Henry R. Slack, individually and in his capacity as a director and officer
of Alico;
(vii)              Remy W. Trafelet ("Trafelet"), individually and in his
capacities as a director and officer of Alico, managing member of 734
Agriculture, LLC, a Delaware limited liability company ("734 Agriculture"),
managing member of RCF 2014 Legacy LLC and managing member of Delta Offshore
Master II, LTD.;
(viii)             734 Agriculture;
(ix) RCF 2014 Legacy LLC; and
(x)  Delta Offshore Master II, LTD.
The individuals and entities listed in (i) through (x) above are referred to in
this Agreement as a "Party" or the "Parties."  The individuals listed in (ii)
through (vi) above are collectively referred to in this Agreement as the
"Director Parties" (together with the Company, the "Alico Parties").  The
individuals and entities listed in (vii) through (x) above are collectively
referred to in this Agreement as the "Trafelet Parties."
RECITALS
WHEREAS, on November 11, 2018, the Trafelet Parties delivered a document
entitled "Action by Written Consent of the Majority Shareholders of Alico, Inc.,
a Florida Corporation, Taken Without a Meeting" to Alico's corporate secretary
in the name of 734 Investors, LLC ("734 Investors") and the Trafelet Parties,
which sought to among other things, (i) remove George R. Brokaw, R. Greg Eisner,
W. Andrew Krusen, Jr. and Henry R. Slack from the Board of Directors of the
Company (the "Board"), (ii) amend the Amended and Restated Bylaws of the Company
(the "Bylaws") to reduce the number of Board members from seven directors to
five directors, prohibit the directors from amending the provisions of the
Bylaws fixing the number of directors, and provide that vacancies on the Board
created by the removal of directors by Alico's shareholders may only be filled
by a majority vote of Alico's shareholders, and (iii) elect Joseph Schenk and
John Gregorits as members of the Board (the "Trafelet Consent");

--------------------------------------------------------------------------------

 
WHEREAS, on November 16, 2018, the Trafelet Parties filed a lawsuit against
George R. Brokaw, R. Greg Eisner, W. Andrew Krusen, Jr. and Henry R. Slack, in
the Circuit Court of the Thirteenth Judicial Circuit in and for Hillsborough
County, Florida (the "Circuit Court"), captioned 734 Agriculture, LLC et al. v.
Brokaw et al., Case No. 18-CA-011294 (the "Action"), seeking a declaration that
(i) the Trafelet Consent is valid and binding, (ii) the resolutions passed at a
meeting of the Board on November 12, 2018, to, among other things, constitute an
ad hoc committee of the Board to consider, evaluate and make any and all
determinations, and to take any and all actions, on behalf of the Board, in
connection with the Trafelet Consent are null and void, and (iii) George R.
Brokaw, R. Greg Eisner, W. Andrew Krusen, Jr. and Henry R. Slack were properly
removed from the Board by the Trafelet Consent (collectively and together with
the claims asserted in the Complaint (as defined below), the "Claims");
WHEREAS, on November 19, 2018, the Company notified Trafelet that it intended to
consider terminating his employment for "cause" pursuant to the terms of (i) the
Employment Agreement, dated as of December 31, 2016 (the "Employment
Agreement"), by and between the Company and Trafelet, (ii) the Nonqualified
Option Agreement, dated as of December 31, 2016 (the "2016 Option Agreement"),
by and between the Company and Trafelet, and (iii) the Nonqualified Option
Agreement, dated as of September 7, 2018 (the "2018 Option Agreement" and,
together with the 2016 Option Agreement, the "Option Agreements"), by and
between the Company and Trafelet, and Trafelet was placed on paid administrative
leave pending the outcome of these proceedings (the "Employment Dispute");
WHEREAS, on November 27, 2018, the Circuit Court denied without prejudice to
renewal the Trafelet Parties' motion for a temporary restraining order and
affirmative injunction restoring Trafelet from administrative leave to active
status in his capacity as President and CEO of the Company;
WHEREAS, on November 28, 2018, George R. Brokaw, R. Greg Eisner, W. Andrew
Krusen, Jr. and Henry R. Slack and the Trafelet Parties stipulated to an order
that provides that, pending the resolution of that certain litigation in the
Delaware Court of Chancery, (i) the record date for the Trafelet Consent is
stayed indefinitely, and (ii) the Trafelet Parties and the Board shall not take
any action outside of routine day-to-day operations conducted in the ordinary
course of business, including any action to change the corporate governance of
Alico or to remove any corporate officers or directors from positions held as of
November 27, 2018;
WHEREAS, on December 6, 2018, the Trafelet Parties filed an amended complaint
(the "Complaint"), adding Alico and Benjamin D. Fishman as defendants in the
Action and adding a claim for tortious interference with contract;
WHEREAS, on December 21, 2018, the Trafelet Parties filed a renewed motion for a
preliminary injunction restoring Trafelet from administrative leave to active
status in his capacity as President and CEO of the Company;
WHEREAS, on January 18, 2019, the Alico Parties moved to dismiss the Complaint;
2

--------------------------------------------------------------------------------

WHEREAS, the Board has reviewed the terms of this Agreement and unanimously
determined that it is in the best interests of the Company and its shareholders
to resolve the Action and the Employment Dispute on the terms described herein;
WHEREAS, Trafelet has agreed to resign his employment with the Company and all
of its subsidiaries, and his position as a member of the Board, effective as of
the Effective Date;
WHEREAS, on the Effective Date, certain affiliates of each of the Director
Parties and the Trafelet Parties have entered into that certain Settlement
Agreement and Release with respect to an action in the Delaware Court of
Chancery, In re 734 Investors, LLC Litigation, C.A. No. 2018-0844-JTL (such
agreement, the "Delaware Settlement Agreement"); and
WHEREAS, to avoid the costs and uncertainties of further litigation to resolve
their dispute, the Parties hereto wish to settle all disputes, claims and
matters that have arisen or may arise out of the Action, the Employment Dispute,
the Trafelet Consent or the subject matters thereof.
AGREEMENT
NOW, THEREFORE, based on the foregoing recitals, and in consideration of the
mutual covenants, promises, and agreements reflected herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:
1. Definitions.  In addition to terms otherwise defined in this Agreement, the
following terms shall have the meanings set forth below:
(a) The term "affiliate" shall have the meaning set forth in Rule 12b-2
promulgated by the Securities and Exchange Commission (the "SEC") under the
Exchange Act.
(b) The terms "Beneficial Owner" and "Beneficially Own" shall have the meaning
set forth in Rule 13d-3 promulgated by the SEC under the Exchange Act.
(c) The term "Certificate" shall mean the Restated Certificate of Incorporation
of the Company, as amended.
(d) The term "Exchange Act" shall mean Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
(e) The terms "person" and "persons" shall be interpreted broadly to include,
among others, any individual, corporation (including not-for-profit), general or
limited partnership, limited liability or unlimited liability company, joint
venture, estate, trust, association, organization or other entity of any kind or
nature.
(f) The term "Voting Securities" shall mean the common stock, par value $1.00
per share, of Alico (the "Common Stock"), and any other securities of Alico
entitled to vote in the election of directors, or securities convertible into,
or exercisable or exchangeable for, Common Stock or other securities, whether or
not subject to the passage of time or other contingencies.
3

--------------------------------------------------------------------------------

2. Dismissal of the Action. Within two (2) business days after the Effective
Date, the Parties shall execute and file with the Circuit Court a Stipulation of
Dismissal in the form attached hereto as Exhibit A, seeking dismissal of the
Action with prejudice.
3. Release.
(a) Each of the Alico Parties and each of their respective assigns and
affiliates, and all present and former employees, officers, owners, directors,
managers, members, principals, subsidiaries, beneficiaries, attorneys, and
agents and any other person or entity acting or purporting to act on their
behalf, as applicable, hereby expressly and unconditionally releases, acquits,
and forever discharges the Trafelet Parties and each of their respective assigns
and affiliates, and all present and former employees, officers, owners,
shareholders, directors, managers, members, principals, subsidiaries,
beneficiaries, attorneys, and agents and any other person or entity acting or
purporting to act on their behalf, as applicable, from any and all claims,
demands, causes of action, actions, suits, promises, damages, liabilities and
judgments whatsoever, whether known or unknown, disclosed or undisclosed,
accrued or unaccrued, matured or not matured, in law or equity, which the Alico
Parties shall or may have for, upon or by reason of any matter, cause or thing
whatsoever arising out of the same set of operative facts as, or in any way
related to, the Claims and the Employment Dispute, including, but not limited
to, any actions and/or omissions by Trafelet in his capacity as president and
chief executive officer of Alico and/or member of the Board related to the
Claims and the Employment Dispute.
(b) Each of the Trafelet Parties and each of their respective assigns and
affiliates, and all present and former employees, officers, owners,
shareholders, directors, managers, members, principals, subsidiaries,
beneficiaries, attorneys, and agents and any other person or entity acting or
purporting to act on their behalf, as applicable, hereby expressly and
unconditionally releases, acquits, and forever discharges the Alico Parties and
each of their respective assigns and affiliates, and all present and former
employees, officers, owners, shareholders, directors, managers, members,
principals, subsidiaries, beneficiaries, attorneys, and agents and any other
person or entity acting or purporting to act on their behalf, as applicable,
from any and all claims, demands, causes of action, actions, suits, promises,
damages, liabilities and judgments whatsoever, whether known or unknown,
disclosed or undisclosed, accrued or unaccrued, matured or not matured, in law
or equity, which the Trafelet Parties shall or may have for, upon or by reason
of any matter, cause or thing whatsoever arising out of the same set of
operative facts as, or in any way related to, the Claims and the Employment
Dispute, including, but not limited to, any decision by the Alico Parties to
either disclose or not disclose information concerning Alico referenced in the
Complaint or any action and/or omission by the Alico Parties in their respective
capacities related to the Claims and the Employment Dispute.
(c) Trafelet, of his own free will, voluntarily and unconditionally releases and
forever discharges the Company, its assigns and affiliates, and all present and
former employees, officers, owners, shareholders, directors, managers, members,
principals, subsidiaries, beneficiaries, attorneys, and agents and any other
person or entity acting or purporting to act on their behalf (both individually
and in their official capacities with the Company) (the "Company Releasees")
from, any and all claims, demands, causes of action, actions, suits, promises,
damages, liabilities and judgments whatsoever, whether known or unknown, in law
or equity,  that Trafelet, and his dependents, relatives, heirs, executors,
administrators, successors and
4

--------------------------------------------------------------------------------

assigns who are claiming through him, has or may hereafter have from the
beginning of time to the Effective Date against the Company or the Company
Releasees upon or by reason of any matter, cause or thing whatsoever arising out
of his employment by the Company and the cessation of said employment or any
claim for compensation, and including, but not limited to, any alleged violation
of the Civil Rights Acts of 1964 and 1991, the Equal Pay Act of 1963, the Age
Discrimination in Employment Act of 1967 ("ADEA"), the Rehabilitation Act of
1973, the Employee Retirement Income Security Act of 1974, the Older Workers
Benefit Protection Act of 1990 ("OWBPA"), the Americans with Disabilities Act of
1990 and any other federal, state or local law, regulation or ordinance, or
public policy, contract or tort law having any bearing whatsoever on the terms
and conditions of employment or termination of employment (collectively,
"Employment Claims").  Notwithstanding the foregoing, this Section 3(c) shall
not, and is not intended to, waive or release any claim Trafelet or any of his
heirs, relatives, dependents, executors, administrators, successors or assigns
has for any accrued base salary or vested matching contributions under Alico's
401(k) plan through the Effective Date.
(d) Solely with respect to the release of Employment Claims under ADEA and the
OWBPA pursuant to Section 3(c) (collectively, the "ADEA Release"), Trafelet
acknowledges and agrees that (i) he has received a copy of this Agreement prior
to its execution and has been advised hereby of his opportunity to review and
consider this Agreement for twenty one (21) days prior to its execution, (ii) he
has been advised hereby to consult with an attorney prior to executing this
Agreement, and (iii) he enters into this Agreement having freely and knowingly
elected, after due consideration, to execute this Agreement and to fulfill the
promises set forth herein.  The ADEA Release shall be revocable by Trafelet
during the seven (7)-day period following its execution, and shall not become
effective or enforceable until the expiration of such seven (7)-day period.  In
the event of such a revocation, any Retained Options (as defined below) held by
Trafelet shall be automatically forfeited and cancelled without payment
therefor.
(e) Nothing in this Agreement shall affect the rights of any Party to coverage
under any preexisting insurance policies maintained by Alico or any of its
affiliates or under any preexisting indemnity rights, obligations or
arrangements that any such person or entity may have with Alico (including, for
the avoidance of doubt, pursuant to the Certificate or the Bylaws or any
indemnification agreement) or any of its affiliates.
(f) The releases set forth in this Section 3 are effective except to the extent
prohibited by law.
(g) Notwithstanding the foregoing, and for the avoidance of doubt, nothing in
this Section 3 shall be construed to release any Party from any obligations
under, or any claims any Party may have for breach of, this Agreement, the
Delaware Settlement Agreement, the Consulting Agreement, or the Registration
Rights Agreement.
4. Release of Unknown Claims.  Each of the Parties acknowledges that he or it
may hereafter discover facts in addition to or different from those that they
now know or believe to be true with respect to the subject matter of the Claims
or Employment Claims released herein, but the Parties hereby knowingly and
willingly, fully, finally and forever settle and release any and all such Claims
and Employment Claims as provided in this Agreement, whether known or
5

--------------------------------------------------------------------------------

unknown, suspected or unsuspected, contingent or non-contingent, which now exist
or heretofore have existed upon any theory of law or equity now existing or
coming into existence in the future.  Each of the Parties acknowledges that it
has been advised by its attorneys concerning, and is familiar with, California
Civil Code Section 1542 and expressly waives any and all provisions, rights, and
benefits conferred by any law of any state or territory of the United States, or
principle of common law, which is similar, comparable, or equivalent to the
provisions of the California Civil Code Section 1542, including that provision
itself, which reads as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.
The Parties acknowledge that inclusion of the provisions of this Section 4 to
this Agreement was a material and separately bargained for element of this
Agreement.
5. Covenant Not to Sue.  Each of the Alico Parties and the Trafelet Parties
warrants, covenants and agrees that he or it will not, individually or
collectively, bring, maintain, assist or otherwise institute or allow others
within his or its control to bring, maintain, assist or otherwise institute any
action in any forum anywhere in the world that challenges:
(a) the validity or legality of this Agreement or the authority of the Parties
to execute it; and
(b) the compliance on or prior to the date hereof by any member of the Board
with their fiduciary duties owed to Alico or its shareholders, or any similar
claim arising out of their capacities as Alico directors, officers or
shareholders.
Each of the Alico Parties and the Trafelet Parties further agrees that he or it
will not knowingly encourage or voluntarily assist any third party asserting any
of the challenges set forth in this Section 5; provided, however, that nothing
contained herein shall prevent or restrict any Party from providing truthful
testimony or complying with any applicable law, court order or legal process
(including, without limitation, subpoenas); and provided, further, that nothing
contained herein shall be construed as limiting the right of any third party to
assert derivative claims on behalf of the Company; and provided, further, that
the Alico Parties shall not, directly or indirectly, encourage any third party
to assert derivative claims on behalf of the Company, and shall not, directly or
indirectly, assist any third party in the pursuit of such a derivative claim,
except that the Alico Parties may comply with any legal requirements in relation
to derivative demands including responding to and considering consistent with
their fiduciary duties a shareholder demand or derivative action independently
brought by a third party.
6. Resignation.
(a) Trafelet acknowledges and agrees that, effective on the Effective Date and
by virtue of executing this Agreement, and without any further action by
Trafelet, Trafelet hereby resigns as President and Chief Executive Officer of
the Company and as an employee,
6

--------------------------------------------------------------------------------

officer, director or manager of, or any other position with, the Company or any
of its subsidiaries, including as a member of the Board (the "Resignation"). 
Benjamin D. Fishman shall continue to serve as Interim President of the Company.
(b) For purposes of all plans, agreements, policies and arrangements of the
Company and its affiliates in which Trafelet participated or to which Trafelet
was a party (including, without limitation, the Employment Agreement and the
Option Agreements), the Resignation shall be treated as a voluntary termination
of Trafelet's employment by Trafelet, and Trafelet's rights (economic or
otherwise) under any such plans, agreements, policies and arrangements of the
Company and its affiliates in which Trafelet participated or to which Trafelet
was a party (including, without limitation, the Employment Agreement and the
Option Agreements) shall be limited to those set forth in Section 8 below.
7. Consulting Agreement.  Concurrently with the execution and delivery of this
Agreement, Trafelet and Alico have entered into the Consulting Agreement set
forth on Exhibit B hereto (the "Consulting Agreement").
8. Treatment of Equity Awards.  Notwithstanding anything contained in the Option
Agreements to the contrary, the Company and Trafelet hereby agree as follows:
(a) All stock options to purchase a share of Common Stock (each, an "Option")
granted to Trafelet pursuant to the 2016 Option Agreement shall be automatically
forfeited and cancelled without payment therefor as of the Effective Date.
(b) Subject to Sections 8(c), 8(d), and 8(e), the 2018 Option Agreement shall
remain in effect with respect to (i) 26,250 Options that are eligible to vest
pursuant to Section 3(a)(i) of the 2018 Option Agreement, and
(ii) 26,250 Options that are eligible to vest pursuant to Section 3(a)(ii) of
the 2018 Option Agreement (collectively, the "Retained Options"); and all
remaining Options granted to Trafelet pursuant to the 2018 Option Agreement
shall be automatically forfeited and cancelled without payment therefor as of
the Effective Date.
(c) The Retained Options shall remain outstanding and eligible to vest pursuant
to their respective terms during the period commencing on the Effective Date and
ending on the first (1st) anniversary of the Effective Date (the "Retained
Option Period").
(d) Any Retained Option that becomes vested in accordance with its terms during
the Retained Option Period shall automatically terminate and be of no further
force or effect as of the date that is six (6) months following the date on
which such Retained Option becomes vested.
(e) Any Retained Option that does not become vested in accordance with its terms
during the Retained Option Period shall be automatically forfeited and cancelled
without payment therefor as of the end of the Retained Option Period.
9. Voting Agreement.  From the Effective Date until the earlier of (i) the five
(5)-year anniversary of the Effective Date and (ii) the date on which the
Trafelet Parties, together with any affiliates, cease to Beneficially Own, in
the aggregate, at least 0.5% of the outstanding Voting Securities (such period,
the "Restricted Period"), the Trafelet Parties shall, and shall
7

--------------------------------------------------------------------------------

cause each of their affiliates to (in each case, to the extent that they
Beneficially Own, or may, directly or indirectly, obtain voting control of, any
Voting Securities) be present, in person or by proxy, at each and every Alico
annual shareholder meeting, and otherwise to cause all Voting Securities
Beneficially Owned by them, or for which they may directly or indirectly obtain
voting control of, to be counted as present for purposes of establishing a
quorum at any such meeting, and to vote or consent on the election of directors,
compensation plans and any routine matter, or cause to be voted or consented on
any such matter, all such Voting Securities in accordance with the
recommendation of the Board.
10. Standstill.  Without limiting Section 9, during the Restricted Period, the
Trafelet Parties shall not, directly or indirectly, and each of the Trafelet
Parties shall cause its affiliates, and its and their respective employees,
officers, directors, managers, members, principals, and agents and any other
person or entity acting or purporting to act on its behalf, not to, directly or
indirectly, without the prior express written authorization of the Board:
(a) acquire, offer, seek or agree to acquire, by purchase or otherwise, or
direct or cause any third party to acquire, any Voting Securities or assets of
the Company, or rights or options to acquire any Voting Securities or assets of
the Company, or engage in any swap or hedging transactions or other derivative
agreements of any nature with respect to the Voting Securities, provided however
that the foregoing shall not prohibit any Trafelet Party from (i) exercising any
equity option that it holds on the date hereof (or receives in respect of any
such option) after giving effect to Section 8 of this Agreement, (ii) receiving
any cash or noncash dividend or distribution on the Voting Securities including
without limitation pursuant to any stock split, stock dividend or other
distribution, (iii) receiving any Voting Securities pursuant to any distribution
from, or pursuant to the dissolution of, 734 Investors and/or 734 Agriculture,
in each case, with respect to Voting Securities that are indirectly owned by
such Trafelet Party or its affiliates as of the date hereof, or  (iv) receiving
any Voting Securities or assets of the Company, or rights or options to acquire
any Voting Securities or assets of the Company that are issuable, issued,
exchanged or distributed in any recapitalization, restructuring, spinoff,
splitoff or business combination transaction involving the Company on the same
basis as other shareholders of the Company;
(b) solicit proxies or written consents of shareholders or conduct any other
type of referendum (binding or non-binding) with respect to, or from the holders
of, the Voting Securities, or become a "participant" (as such term is defined in
Instruction 3 to Item 4 of Schedule 14A promulgated under the Exchange Act) in
or assist any person in any "solicitation" of any proxy, consent or other
authority (as such terms are defined under the Exchange Act) to vote any Voting
Securities;
(c) encourage, advise, assist or influence any other person or assist any person
in so encouraging, advising, assisting or influencing any person with respect to
the giving or withholding of any proxy, consent or other authority to vote or in
conducting any type of referendum, binding or non-binding (other than such
encouragement, advice, assistance or influence that is consistent with the
Board's recommendation with such matter);
(d) subject to Section 9, form, join or participate in any way in a partnership,
limited partnership, syndicate or other group, including a "group" as defined
under Section 13(d)
8

--------------------------------------------------------------------------------

of the Exchange Act, with respect to any Voting Securities, other than solely
with the other Trafelet Parties in accordance with the terms of this Agreement,
including Section 9;
(e) sell, offer or agree to sell all or substantially all, directly or
indirectly, through swap or hedging transactions or otherwise, voting rights
decoupled from the underlying Common Stock held by the Trafelet Parties;
(f) make or be the proponent of any shareholder proposal (whether pursuant to
Rule 14a-8 under the Exchange Act or otherwise) for consideration by the
Company's shareholders, whether at any annual meeting or special meeting of the
Company's shareholders or through action by written consent;
(g) (i) seek, alone or in concert with others, election or appointment to, or
representation on, the Board or nominate or propose the nomination of, or
recommend the nomination of, any candidate to the Board, (ii) seek, alone or in
concert with others, the removal of any member of the Board, (iii) seek, alone
or in concert with others, to influence any officer of the Company or
(iv) conduct a referendum of shareholders;
(h) grant any proxy, consent or other authority to vote with respect to any
matters or deposit any Voting Securities in a voting trust or subject them to a
voting agreement or other arrangement of similar effect;
(i) make any request for records of the Company under Section 607.1602 of the
Florida Business Corporation Act or any other statutory or regulatory provisions
providing for shareholder access to books and records;
(j) make or in any way participate, directly or indirectly, in any tender offer,
exchange offer, merger, business combination, recapitalization, restructuring,
liquidation, dissolution or similar transaction involving the Company or its
subsidiaries or its or their securities or assets (it being understood that the
foregoing shall not restrict the Trafelet Parties from tendering shares,
receiving payment for shares or otherwise participating in any such transaction
on the same basis as other shareholders of the Company, or from participating in
any such transaction that has been approved by the Board); or make, directly or
indirectly, any proposal, either alone or in concert with others, to the Company
or the Board that would reasonably be expected to require a public announcement
regarding any such transaction;
(k) except in accordance with Section 16(c), make any proposal or statement with
respect to (i) any change in the number or term of directors or the filling of
any vacancies on the Board, (ii) any material change in the capitalization or
dividend policy of the Company, (iii) any material change in the Company's
management, business, operations, governance or corporate structure, (iv) any
waiver, amendment or modification to the Certificate or Bylaws, (v) causing a
class of securities of the Company to be delisted from, or to cease to be
authorized to be quoted on, any securities exchange or (vi) causing a class of
equity securities of the Company to become eligible for termination of
registration pursuant to Section 12(g)(4) of the Exchange Act;
(l) institute, solicit, assist or join any litigation, arbitration or other
proceeding against or involving the Company or any of its current or former
directors or officers
9

--------------------------------------------------------------------------------

(including derivative actions) in order to effect or take any of the actions
expressly prohibited by this Section 10; provided, however, that for the
avoidance of doubt, the foregoing shall not prevent any Trafelet Party from
(i) bringing litigation to enforce the provisions of this Agreement,
(ii) bringing bona fide commercial disputes that do not relate to the subject
matter of this Agreement, or (iii) exercising statutory appraisal rights;
provided, further, that the foregoing shall also not prevent a Trafelet Party
from responding to or complying with a validly issued legal process;
(m) in any manner, directly or indirectly, engage in any transaction in which a
Trafelet Party or any of its affiliates in any way seeks to profit through a
decline in the price of Alico securities, including by way of any short sale or
maintenance of a short position in Alico's securities, whether through a cash
settled put option or other derivative security, contract or instrument, swap
transactions or otherwise, it being understood that bona fide hedging
transactions shall be permitted as long as no Trafelet Party or any of its
affiliates has at any time a net short position in Alico securities;
(n) request, directly or indirectly, any amendment or waiver of any of the
foregoing in a manner that would reasonably likely require public disclosure by
Alico, any Alico Party, any Trafelet Party or any affiliate of any Trafelet
Party;
(o) publicly disclose any intention, plan or arrangement inconsistent with any
provisions of this Section 10; or
(p) enter into any discussions, negotiations, agreements, arrangements or
understandings with any person with respect to any of the foregoing or advise,
assist, encourage or seek to persuade any person to take any action with respect
to any of the foregoing.
11. Nondisparagement.  The Alico Parties and the Trafelet Parties shall each
refrain from making, and shall cause their respective affiliates and its and
their respective principals, directors, members, general partners, officers,
employees, agents and representatives acting on their behalf ("Representatives")
not to make or cause to be made, and shall not directly or indirectly encourage
any other person to make or cause to make, any statement or announcement
(including in any document or report filed with or furnished to the SEC or
through the press, media, analysts or other persons) that constitutes an ad
hominem attack on, or otherwise disparages, defames, slanders, or impugns or is
reasonably likely to damage the reputation of (any such statements, a
"Disparaging Statement"), (a) in the case of statements or announcements by any
of the Trafelet Parties:  the Alico Parties or any of their respective assigns
and affiliates, or any present and former employees, officers, owners,
shareholders, directors, managers, members, principals, subsidiaries,
beneficiaries, attorneys, and agents and any other person or entity acting or
purporting to act on their behalf, as applicable (including any such statements
or announcements regarding the Company's strategy, operations, products,
performance or services); and (b) in the case of statements or announcements by
the Alico Parties:  the Trafelet Parties or any of their respective assigns and
affiliates, or any present and former employees, officers, owners, shareholders,
directors, managers, members, principals, subsidiaries, beneficiaries,
attorneys, and agents and any other person or entity acting or purporting to act
on their behalf, as applicable.  For the avoidance of doubt, with respect to the
Trafelet Parties, Disparaging Statements include, without limitation, any future
statement or
10

--------------------------------------------------------------------------------

announcement stating that Trafelet was terminated by Alico from his position as
president and chief executive officer of Alico or that cause existed or may have
existed for such a termination.  The foregoing shall not restrict the ability of
any person to assert or defend claims in litigation, comply with any subpoena or
other legal process, respond to a request for information from any governmental
authority with jurisdiction over the party from whom information is sought, or
to exercise any legally protected whistleblower rights (including pursuant to
Rule 21F promulgated under the Exchange Act).
12. Representations of the Alico Parties.  Each Alico Party, severally and not
jointly, represents and warrants to the Trafelet Parties that (a) such Alico
Party has the power and authority to execute this Agreement and any other
documents or agreements to be entered into in connection with this Agreement,
(b) this Agreement has been duly and validly authorized, executed and delivered
by such Alico Party, constitutes a valid and binding obligation and agreement of
such Alico Party, and is enforceable against such Alico Party in accordance with
its terms, except as enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws generally affecting the rights of creditors and subject to general
equity principles, (c) the execution, delivery and performance of this Agreement
by such Alico Party does not and will not (i) violate or conflict with any law,
rule, regulation, order, judgment or decree applicable to such Alico Party, or
(ii) result in any breach or violation of or constitute a default (or an event
which with notice or lapse of time or both could constitute such a breach,
violation or default) under or pursuant to, or result in the loss of a material
benefit under, or give any right of termination, amendment, acceleration or
cancellation of, any organizational document, agreement, contract, commitment,
understanding or arrangement to which such Alico Party is a party or by which it
is bound and (d) such Alico Party has not made any assignment of any interest
with respect to the Claims.
13. Representations of the Trafelet Parties.  Each Trafelet Party represents and
warrants to the Alico Parties that (a) such Trafelet Party has the power and
authority to execute this Agreement and any other documents or agreements to be
entered into in connection with this Agreement and to bind it thereto, (b) this
Agreement has been duly and validly authorized, executed and delivered by such
Trafelet Party, constitutes a valid and binding obligation and agreement of such
Trafelet Party, and is enforceable against such Trafelet Party in accordance
with its terms, except as enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws generally affecting the rights of creditors and subject to general
equity principles, (c) if such Trafelet Party is an entity, the execution of
this Agreement, the consummation of any of the transactions contemplated hereby,
and the fulfillment of the terms hereof, in each case in accordance with the
terms hereof, does not and will not conflict with, or result in a breach or
violation of the organizational documents of such Trafelet Party as currently in
effect, (d) the execution, delivery and performance of this Agreement by such
Trafelet Party does not and will not (i) violate or conflict with any law, rule,
regulation, order, judgment or decree applicable to such Trafelet Party, or
(ii) result in any breach or violation of or constitute a default (or an event
which with notice or lapse of time or both could constitute such a breach,
violation or default) under or pursuant to, or result in the loss of a material
benefit under, or give any right of termination, amendment, acceleration or
cancellation of, any organizational document, agreement, contract, commitment,
understanding or arrangement to which such Trafelet Party is a party or by which
it is bound, (e) as of the Effective Date, (i) the Trafelet Parties Beneficially
Own in the aggregate
11

--------------------------------------------------------------------------------

1,006,445 shares of Common Stock (515,421 of which are held through 734
Investors), and (ii) after giving effect to Section 8 and subject to the terms
and conditions of the Option Agreements and Section 8, Trafelet holds
52,500 Options and (f) such Trafelet Party has not made any assignment of any
interest with respect to the Claims.
14. Registration Rights.  Concurrently with the execution and delivery of this
Agreement, Trafelet and Alico have entered into the Registration Rights
Agreement set forth on Exhibit C hereto (the "Registration Rights Agreement"). 
In addition, with respect to any shares of Common Stock that are distributed,
directly or indirectly, to any Trafelet Party by 734 Investors, Alico will grant
to the Trafelet Parties registration rights that are equivalent to, and pari
passu with, any registration rights granted to any other Alico shareholder with
respect to any shares of Common Stock formerly held by 734 Investors (but only
to the extent necessary for the Trafelet Parties to have shares that are freely
tradable without volume or other restrictions).
15. No Admissions.  Nothing contained in this Agreement, including the grant of
release as set forth in Section 3, is to be construed as an admission of
liability, fault or wrongdoing or any fact or condition indicating any
wrongdoing by any Party with respect to any released claim or an admission as to
the merit of any settled claim.  This Agreement is being entered solely for the
purpose of avoiding the time and expense involved in further litigation of the
Action.  Nothing contained in this Agreement or anything said or communicated in
the course of negotiating this Agreement may be offered in any proceeding as
evidence of any liability or wrongdoing by any Party or any merit or lack of
merit of any released or settled claim; provided, however, that this Agreement
and all communications and statements made in connection herewith may be
introduced in any proceeding to enforce any of the terms of this Agreement.
16. Press Release; Form 8-K; Schedule 13-D Amendment; Confidentiality.
(a) At approximately 4:15 p.m. (New York time) on the Effective Date, the
Company shall issue a press release in the form attached hereto as Exhibit D
(the "Press Release").  None of the Trafelet Parties or their affiliates shall
issue any press release or other public announcement or statement in connection
with this Agreement or the actions contemplated hereby.
(b) Promptly following the Effective Date, the Company will file a Current
Report on Form 8-K, which will report the entry into this Agreement and include
this Agreement as an exhibit thereto.  Such Current Report on Form 8-K shall be
consistent with the Press Release and the terms of this Agreement, and shall be
in form and substance reasonably acceptable to the Alico Parties and the
Trafelet Parties.
(c) Promptly following the Effective Date, the Trafelet Parties shall promptly,
but in no case prior to the filing or other public release by the Company of the
Press Release, prepare and file an amendment to the Schedule 13D with respect to
the Company originally filed by Trafelet and certain of his affiliates with the
SEC on November 29, 2013, as amended through the Effective Date hereof, to
report the entry into this Agreement and to amend applicable items to conform to
its obligations hereunder.  Such amendment to Schedule 13D shall be consistent
12

--------------------------------------------------------------------------------

with the Press Release and the terms of this Agreement, and shall be in form and
substance reasonably acceptable to the Alico Parties and the Trafelet Parties.
(d) Other than in connection with the disclosures set forth in clauses (a) – (c)
of this Section 16, or any subsequent filings required to be made by the Company
with the SEC, this Agreement and its terms, including all documents,
communications, drafts and other materials of any kind relating to the
negotiation of this Agreement, the circumstances leading thereto, or the
implementation thereof (collectively, "Settlement Information"), shall be and
remain confidential and shall not be disclosed to any other person, except
(i) with the specific written consent of both Parties, (ii) as required by a
court or other governmental body, or as otherwise required by law, or to enforce
the terms of this Agreement; provided, however, that if a Party receives a
subpoena or other process or order requiring production of Settlement
Information, such Party shall promptly notify the other Parties so that each
Party has a reasonable opportunity to object to such subpoena, process or order,
it being understood that the Party objecting to disclosure shall have the burden
of defending against such subpoena, process or order and the Party receiving the
subpoena, process or order shall be entitled to comply with it except to the
extent the objecting Party is successful in obtaining an order modifying or
quashing it, (iii) to legal counsel of or for the Parties and (iv) to officers,
members, partners, employees, directors, agents, accountants, banks, insurers,
reinsurers, auditors, tax advisors, tax authorities, attorneys, regulators,
investors, and other advisors or consultants of the Parties, so long as such
disclosure is for a legitimate business purpose and any such person (other than
any regulator or government authority) agrees, unless otherwise required by law,
to maintain the confidentiality of the Settlement Information.
17. Shared Services Agreement.  The Parties agree that the Shared Services
Agreement, dated as of July 23, 2018 (the "Shared Services Agreement"), by and
between the Company and Trafelet Brokaw Capital Management, L.P., an affiliate
of Trafelet, has previously been terminated.  Within three (3) business days of
the Effective Date, Trafelet shall, or shall cause his affiliates to, transfer
$218,370 in immediately available funds to an account designated by Alico, as
repayment to Alico of the security deposit amount previously paid by Alico
pursuant to the Shared Services Agreement.
18. Insider Trading Restrictions.  The Trafelet Parties hereby acknowledge that
they and their affiliates are aware that their obligations under the United
States securities laws may restrict any person who has material, non-public
information about a company from purchasing or selling any securities of such
company while in possession of such information.
19. Expenses.  Trafelet, on the one hand, and the Alico Parties, on the other
hand, shall each, respectively, be responsible for its own fees and expenses
incurred in connection with (a) the Action, (b) the Employment Dispute and (c)
the negotiation, execution and effectuation of this Agreement and the
transactions contemplated hereby; provided that the Parties who are directors or
officers of Alico (including Trafelet) shall be entitled, consistent with
applicable law, to indemnification and expense reimbursement from Alico for
legal expenses in connection with the Action; provided, further that any such
indemnification and expense reimbursement with respect to Trafelet shall be
limited to the amounts communicated by Trafelet's counsel on the date hereof to
the Company.
13

--------------------------------------------------------------------------------

20. Amendment, Modification, and Waiver.  This Agreement may be amended,
modified or supplemented only by a written instrument signed on behalf of each
of the Parties hereto.  No delay on the part of any Party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any Party of any such right, power or privilege, or
any single or partial exercise of any such right, power or privilege, preclude
any further exercise thereof or the exercise of any other such right, power or
privilege.
21. Voluntary and Knowing Participation; Representation by Counsel; Mutual
Drafting.  The Parties agree that they have entered into this Agreement freely
and voluntarily, with no duress or coercion, after consulting with independent
legal counsel of their choosing; have had an adequate opportunity to make
whatever investigation or inquiry they deemed necessary or desirable in
connection herewith; have participated jointly in the negotiation and drafting
of this Agreement; and hereby waive the application of any law, regulation,
holding, presumption or rule of construction providing that ambiguities in an
agreement or other document will be construed against the party drafting such
agreement or document.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties, and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.
22. Good Faith, Fair and Reasonable Agreement.  Each Party appreciates,
understands and agrees to all of the terms of this Agreement, acknowledges that
this Agreement is made in good faith and is fair and reasonable, and is fully
satisfied with the settlement set forth herein.
23. Headings.  Headings of the Paragraphs of this Agreement are for convenience
of the Parties only and shall be given no substantive or interpretive effect
whatsoever.
24. Interpretation.  When a reference is made in this Agreement to a Paragraph,
such reference shall be to a Paragraph of this Agreement unless otherwise
indicated.  Whenever the words "include," "includes" or "including" are used in
this Agreement, they shall be deemed to be followed by the words "without
limitation."  The words "and" and "or" shall be deemed to mean "and/or."  The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms.
25. Governing Law.  This Agreement shall be governed by the laws of the State of
Florida, without regard to conflicts of laws principles.
26. Arbitration.
(a) Arbitration.  Except as expressly set forth in Section 31, any dispute
arising under or relating to this Agreement shall be submitted to binding
arbitration in accordance with Chapter 1, Title 9 of the United States Code
(Federal Arbitration Act).  Arbitration shall be administered by the American
Arbitration Association ("AAA") in accordance with its Commercial Arbitration
Rules as supplemented by its Supplementary Procedures for Complex Cases.
(b) Situs. The situs of the arbitration shall be New York City, New York.
14

--------------------------------------------------------------------------------

(c) Number and Qualification of Arbitrators.  The arbitration shall be decided
by a panel of three (3) neutral arbitrators.  AAA shall recommend arbitrators
from its commercial panel, giving due regard to the Parties' desire to have
arbitrators with experience in hearing commercial arbitrations and arbitrations
involving mergers and acquisitions.  The arbitrators shall be selected in
accordance with AAA Commercial Arbitration Rules.  Recognizing the intent of the
Parties to obtain impartial, independent decisions and rulings, each arbitrator
shall disclose to the Parties and to the other parties of the panel, any
professional, familial or social relationship, present or past relationship,
with any Party or counsel.  Any Party may challenge in writing the appointment
or continued service of any arbitrator for lack of independence, partiality or
any other case likely to impair such arbitrator's ability to render a fair and
equitable decision.  Where such challenge is made to an arbitrator, the AAA
shall uphold or dismiss the challenge.  In the event the challenge is upheld,
such arbitrator shall cease to be a member of the panel.  Any arbitrator may be
removed upon agreement of the Parties.
(d) Remedies.  All decisions or rulings of the panel, as well as any interim or
final award, shall be pursuant to the majority vote of three (3) arbitrators
comprising the panel.  The arbitrators shall have authority to award any remedy
or relief that a court of the State of Florida, United States of America, could
award or grant, including, without limitation, specific performance of any
obligation created under this Agreement, the issuance of an injunction,
prejudgment or post-judgment interest, or the imposition of sanctions for abuse
or frustration of the arbitration process.  Any Party may petition any court in
the State of Florida having jurisdiction (i) for interim equitable relief
pending initiation or completion of arbitration proceedings held pursuant to
this Section 26, and (ii) for enforcement of an arbitration award made pursuant
to this Section 26.
(e) Fees and Expenses. The arbitrators shall have the discretion and authority
to award the prevailing Party, if any, as determined by the arbitrators, all of
its costs and expenses, in such amounts as the arbitrators deem appropriate;
provided that each Party shall be responsible for its attorneys' fees.
(f) Waiver of Jury Trial. Each Party hereby waives its rights to a jury trial of
any claim or cause of action based upon or arising out of this Agreement.
27. Notices.  All notices required or permitted to be sent under this Agreement
will be sent by email and first class mail:
To the Alico Parties:

Alico, Inc.
10070 Daniels Interstate Court, Suite 100
Fort Myers, Florida 33913
Attention:  Benjamin D. Fishman
ben.fishman@arlongroup.com
With a copy (which shall not constitute notice) to:
Wachtell, Lipton, Rosen & Katz
15

--------------------------------------------------------------------------------

51 West 52nd Street
New York, New York 10019
Attention:  Matthew M. Guest, Esq.
MMGuest@wlrk.com

To the Trafelet Parties:

Remy W. Trafelet
410 Park Avenue, 17th Floor
New York, New York 10022
Email:  rw@734llc.com

With a copy (which shall not constitute notice) to:

Allen & Overy LLP
1221 Avenue of the Americas
New York, New York 10020
Attention:  Jacob S. Pultman
Email:  jacob.pultman@allenovery.com
28. Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and assigns.
29. Execution.  Delivery of executed signature pages in one or more counterparts
and by facsimile or PDF by each Party to all other Parties shall be sufficient
to render this Agreement effective in accordance with its terms.
30. Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.  It is hereby stipulated and
declared to be the intention of the Parties that the Parties would have executed
the remaining terms, provisions, covenants and restrictions without including
any of such which may be hereafter declared invalid, void or unenforceable.  In
addition, the Parties agree to use their best efforts to agree upon and
substitute a valid and enforceable term, provision, covenant or restriction for
any of such that is held invalid, void or enforceable by a court of competent
jurisdiction.
31. Specific Performance.
(a) The Parties recognize and agree that if for any reason any of the provisions
of this Agreement are not performed in accordance with their specific terms or
are otherwise breached, immediate and irreparable harm or injury would be caused
for which money damages would not be an adequate remedy.  Accordingly, each
Party agrees that in addition to other remedies the other Party shall be
entitled to at law or equity or pursuant to this Agreement, the other Party
shall be entitled to an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
in any
16

--------------------------------------------------------------------------------

arbitration or judicial proceeding held pursuant to Sections 26 or 31(b) of this
Agreement.  In the event that any action shall be brought to enforce the
provisions of this Agreement, no Party shall allege, and each Party hereby
waives the defense, that there is an adequate remedy at law and each Party
agrees to waive any bonding requirement under any applicable law.  This Section
31 is not the exclusive remedy for any violation of this Agreement.
(b) Notwithstanding Sections 26 and 31(a), each of the Trafelet Parties
acknowledges and agrees that, in the case of any actual or threatened breach of
the provisions of Sections 9 and 10 of this Agreement, the Alico Parties shall
be entitled to specific performance for such breach or threatened breach as a
remedy in any state or federal court located in the Middle District of Florida
without the obligation to prove actual damages or to post a bond or other
security, and that it shall not oppose the granting of such relief on the basis
that the Alico Parties have an adequate remedy at law.  Such remedies shall not
be deemed to be the exclusive remedies available at law or in equity.  This
provision shall not limit in any way the rights of the Alico Parties to claim
and recover monetary damages.
32. Entire Agreement.  This Agreement, the Delaware Settlement Agreement, the
Consulting Agreement and the exhibits attached hereto and thereto constitute the
entire and exclusive agreement between the Parties pertaining to the subject
matter hereof and supersedes any and all prior or contemporaneous agreements,
understandings, promises, representations, warranties, covenants, negotiations
and discussions, whether oral or written, whether express, implied or apparent
in connection with the subject matter hereof.  No supplements or modifications
or waivers or terminations of said Agreement shall be binding unless executed in
writing by the Party to be bound.
[Signature Page Follows]
 
17

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first above written.



 
ALICO, INC.
 
By: /s/ Benjamin D. Fishman  
  Name: Benjamin D. Fishman   Title: Interim President  
 
By: /s/ George R. Brokaw  
  Name: George R. Brokaw, individually and in his capacity as a director and
officer of Alico  
 
By: /s/ R. Greg Eisner  
   Name: R. Greg Eisner, individually and in his capacity as a director of Alico
 
 
By: /s/ Benjamin D. Fishman 
  Name: Benjamin D. Fishman, individually and in his capacity as a director and
officer of Alico  
 
By: /s/ W. Andrew Krusen, Jr. 
  Name: W. Andrew Krusen, Jr., individually and in his capacity as a director of
Alico  
 
By: /s/ Henry R. Slack  
 
Name: Henry R. Slack, individually and in his capacity as a director and officer
of Alico
 
  
 
[Signature Page to Florida Settlement Agreement]

 

--------------------------------------------------------------------------------

 
 
By: /s/ Remy W. Trafelet 
  Name: Remy W. Trafelet, individually and in his capacity as a director and
officer of Alico  
 
 
734 AGRICULTURE, LLC
 
By: /s/ Remy W. Trafelet 
  Name: Remy W. Trafelet
Title:   Managing Member
 
 
 
RCF 2014 LEGACY LLC
 
By: /s/ Remy W. Trafelet
  Name: Remy W. Trafelet
Title:   Managing Member
 
 
 
DELTA OFFSHORE MASTER II, LTD.
 
By: /s/ Remy W. Trafelet
  Name: Remy W. Trafelet
Title:   Managing Member

 
[Signature Page to Florida Settlement Agreement]
 

--------------------------------------------------------------------------------

Exhibit A
Stipulation of Dismissal
(attached)


 
A-1

--------------------------------------------------------------------------------

Exhibit A
IN THE CIRCUIT COURT OF THE THIRTEENTH JUDICIAL CIRCUIT
IN AND FOR HILLSBOROUGH COUNTY, FLORIDA
CIVIL DIVISION




734 AGRICULTURE, LLC, a Delaware
limited liability company, RCF 2014 LEGACY,
LLC, a Delaware limited liability company,
DELTA OFFSHORE MASTER II, LTD., a
Cayman Islands exempted company, and
REMY W. TRAFELET, an individual,


Plaintiffs,


v. Case No.: 18-CA-011294
   Division:                                  L
GEORGE R. BROKAW, an individual, et al.
HENRY R. SLACK, an individual, W.
ANDREW KRUSEN, JR., an individual,
GREG EISNER, an individual, BENJAMIN
D. FISHMAN, an individual, and ALICO, INC.,
a Florida corporation,


Defendants.
__________________________________________/




STIPULATION FOR VOLUNTARY DISMISSAL WITH PREJUDICE
Plaintiffs, 734 Agriculture, LLC, RCF 2014 Legacy, LLC, Delta Offshore Master
II, Ltd., and Remy W. Trafelet ("Plaintiffs"), and Defendants, George R. Brokaw,
Henry R.. Slack, Andrew Krusen, Jr., Greg Eisner, Benjamin D. Fishman, and
Alico, Inc. ("Defendants"), by counsel and pursuant to Rule 1.420(a)(1), Florida
Rules of Civil Procedure, hereby stipulate to the voluntary dismissal of this
action with prejudice with each party to bear its/his own attorneys' fees and
costs (subject to the terms of the Parties' Settlement Agreement).  The parties
further request that the Court enter an Agreed Order Approving Stipulation for
Voluntary Dismissal with Prejudice.



--------------------------------------------------------------------------------

Respectfully submitted this ____ day of February, 2019.
 
/s/ Irene A. Bassel Frick, Esq.
/s/ William J. Schifino, Jr.
Irene A. Bassel Frick, Esq. William J. Schifino, Jr., Esq. Florida Bar Number
0158739  Florida Bar Number 564338 Jason L. Margolin, Esq.  David M. Wells, Esq.
Florida Bar Number 69881
Florida Bar Number 309291
AKERMAN LLP
John A. Schifino, Esq.
401 East Jackson St., Suite 1700 
Florida Bar Number 72321
Tampa, Florida  33602
Giovanni P. Giarratana, Esq.
(813) 223-7333 (telephone)
Florida Bar Number 12584
(813) 223-2837 (facsimile)
GUNSTER, YOAKLEY & STEWART P.A. Email- Irene.frick@akerman.com
401 E. Jackson Street, Suite 2500
Email- jason.margolin@akerman.com
Tampa, Florida 33602    (813) 228-9080 (telephone)  and  (813) 228-6739
(facsimile)    Email- wschifino@gunster.com  Brian P. Miller, Esq.  Email-
dwells@gunster.com  Florida Bar No. 0980633  Email- jschifino@gunster.com
 AKERMAN LLP  Email- ggiarratana@gunster.com  Three Brickell City Centre    98
SE 7th Street, Suite 1100    Miami, Florida 33130  Attorneys for Defendants
 (305) 374-5095 (facsimile)    (305) 374-5600 (telephone)  and  Email-
brian.miller@akerman.com  

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
WACHTELL, LIPTON, ROSEN & KATZ




and
Theodore N. Mirvis, Esq.

Admitted Pro Hac Vice

Jacob S. Pultman, Esq.
Email- TNMirvis@wlrk.com

Admitted Pro Hac Vice
Jonathan M. Moses, Esq.

Justin L. Ormand,
Esq.                                                        Admitted Pro Hac
Vice

Admitted Pro Hac Vice
Email- JMMoses@wlrk.com

ALLEN & OVERY LLP
Andrew J. Cheung, Esq.

1221 Avenue of the Americas                                            Admitted
Pro Hac Vice

New York, NY  10020
Email- AJCheung@wlrk.com

(212) 610-6300 (telephone)
Kyle H. Lachmund, Esq.

(212) 610-6399
(facsimile)                                                   Admitted Pro Hac
Vice

Email- Jacob.pultman@allenovery.com
Email- KHLachmund@wlrk.com

Email- Justin.ormand@allenovery.com
Remy K. Grosbard, Esq.

Admitted Pro Hac Vice

Attorneys for Plaintiffs
Email- RKGrosbard@wlrk.com

51 West 52nd Street
New York, NY 10019
(212) 403-1000


Attorneys for Alico, Inc.





--------------------------------------------------------------------------------

IN THE CIRCUIT COURT OF THE THIRTEENTH JUDICIAL CIRCUIT
IN AND FOR HILLSBOROUGH COUNTY, FLORIDA
CIVIL DIVISION




734 AGRICULTURE, LLC, a Delaware
limited liability company, RCF 2014 LEGACY,
LLC, a Delaware limited liability company,
DELTA OFFSHORE MASTER II, LTD., a
Cayman Islands exempted company, and
REMY W. TRAFELET, an individual,


Plaintiffs,


v. Case No.: 18-CA-011294
    Division:  L
GEORGE R. BROKAW, an individual, et al.
HENRY R. SLACK, an individual, W.
ANDREW KRUSEN, JR., an individual,
GREG EISNER, an individual, BENJAMIN
D. FISHMAN, an individual, and ALICO, INC.,
a Florida corporation,


Defendants.
__________________________________________/



AGREED ORDER APPROVING STIPULATION
FOR VOLUNTARY DISMISSAL WITH PREJUDICE


THIS CAUSE has come before the Court upon the parties' Stipulation for Voluntary
Dismissal with Prejudice (the "Stipulation").  The Court has reviewed the
Stipulation, and is otherwise fully advised in the premises.  It is therefore
ORDERED AND ADJUDGED as follows:
1. The Stipulation is hereby APPROVED.
2. This action is dismissed with prejudice; and
3. Each party shall bear its/his own attorneys' fees and costs (subject to the
terms of the Parties' Settlement Agreement).


DONE AND ORDERED at Tampa, Hillsborough County, Florida this _____ day of
February, 2019.
 
_________________________________________
HONORABLE STEVEN SCOTT STEPHENS
CIRCUIT COURT JUDGE






cc: Counsel of Record
 


 

--------------------------------------------------------------------------------

Exhibit B
Consulting Agreement
(attached)


 
B-1

--------------------------------------------------------------------------------

Exhibit B
 
EXECUTION VERSION

 
CONSULTING AGREEMENT
THIS CONSULTING AGREEMENT (this "Agreement"), dated as of February 11, 2019, is
entered into by and among Alico, Inc., a Florida corporation (the "Company"),
3584 Inc., a Delaware corporation (the "Consultant"), and Remy W. Trafelet
("Trafelet").
WHEREAS, Trafelet previously served as President and Chief Executive Officer of
the Company and as a member of the Board of Directors of the Company (the
"Board");
WHEREAS, on February 11, 2019 (the "Resignation Date"), Trafelet resigned as a
member of the Board and President and Chief Executive Officer of the Company and
entered into a Settlement Agreement and Release with the Company (the
"Settlement Agreement"), and certain other parties thereto, governing, among
other things, the terms and conditions of his termination of employment;
WHEREAS, Trafelet has knowledge and expertise regarding the business of the
Company;
WHEREAS, due to Trafelet's knowledge and expertise, the Company wishes to have
the cooperation of, and access to, Trafelet following Trafelet's termination of
employment;
WHEREAS, Trafelet serves as president of the Consultant; and
WHEREAS, the Company, the Consultant, and Trafelet now desire to enter into a
mutually satisfactory arrangement concerning, among other things, the
Consultant's service to the Company as an independent contractor following the
Resignation Date, and other matters related thereto.
NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company, the Consultant, and
Trafelet hereby agree as follows:
1. Consulting Period.  The Consultant shall render the Services (as defined
below) for the period beginning on the Resignation Date and ending upon the
second (2nd) anniversary of the Resignation Date (the "Expiration Date"), unless
earlier terminated in accordance with Section 6 (the "Consulting Period").
2. Services.  During the Consulting Period, the Consultant shall make itself
available to provide consulting services as and to the extent reasonably
directed by the Board (the "Services"); provided that, notwithstanding the
foregoing, the Company, the Consultant, and Trafelet shall use their reasonable
best efforts to ensure that the level of the Consultant's services under this
Agreement is consistent with the intent that Trafelet's termination of
employment with the Company constitutes a "separation from service" (within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the
"Code")).  The parties agree that the Consultant shall provide the Services
remotely.  The Consultant and Trafelet agree that, at all times during the
Consulting Period, the Consultant's Services to the Company shall be performed
by Trafelet in his capacity as a service provider of the Consultant (the
"Services Condition").

--------------------------------------------------------------------------------

3. Consulting Fee; Expenses.  In consideration for agreeing to make itself
available to provide the Services and subject to Trafelet's continued compliance
with the terms of the Settlement Agreement, during the Consulting Period, the
Consultant shall be paid a consulting fee of $400,000 per year (the "Consulting
Fee"), payable in equal monthly installments in arrears no later than the fifth
(5th) business day of each calendar month, with the first and last such payments
to be prorated as necessary to reflect a period of service that is less than a
full month.  To the extent the Services require the Consultant to incur expenses
(including, without limitation, travel expenses), the Consultant shall be
entitled to reimbursement from the Company for any reasonable and documented
business expenses incurred pursuant to the Company's reimbursement policies as
in effect from time to time; provided that any travel expenses shall require
written pre-approval by the Company.
4. Sole Consideration.  Except as specifically provided in Section 3, the
Consultant and Trafelet shall be entitled to no compensation or benefits from
the Company or its affiliates with respect to the Services and shall not be
credited with any service, age, or other credit for purposes of eligibility,
vesting, or benefit accrual under any employee benefit plan of the Company or
its affiliates.
5. Status as a Non-Employee.  The Company, the Consultant, and Trafelet
acknowledge and agree that, in performing the Services pursuant to this
Agreement, the Consultant and Trafelet shall each be acting and shall act at all
times as an independent contractor only and not as an employee, agent, partner,
or joint venturer of or with the Company or its affiliates.  The Consultant and
Trafelet acknowledge that the Consultant and Trafelet are, and each shall be,
solely responsible for the payment of all federal, state, local, and foreign
taxes that are required by applicable laws or regulations to be paid with
respect to all compensation and benefits payable or provided hereunder and
neither the Consultant nor Trafelet shall be eligible to participate in or
accrue benefits under any employee benefit plan sponsored by the Company or its
affiliates.
6. Termination of the Consulting Period.
(a) Termination.  Either the Company or the Consultant may terminate the
Consulting Period at any time and for any reason (or no reason) by providing the
other party with thirty (30) days' advance written notice of such termination. 
In addition, the Company may immediately terminate the Consulting Period if the
Consultant and Trafelet fail to satisfy the Services Condition (such failure, a
"Material Breach").
(b) Payments upon Termination.  Upon termination of the Consulting Period by the
Company for any reason (other than a termination due to a Material Breach), the
Company shall continue to pay to the Consultant the Consulting Fee in accordance
with Section 3 through the Expiration Date as though the Consulting Period had
not been terminated.  Upon termination of the Consulting Period by the
Consultant for any reason or by the Company due to a Material Breach, the
Company shall, within ten (10) business days of the date of termination, pay to
the Consultant any earned but unpaid Consulting Fees for Services rendered prior
to such termination.
2

--------------------------------------------------------------------------------

7. Section 409A.  It is intended that this Agreement shall comply with the
provisions of Section 409A of the Code, and the Treasury Regulations relating
thereto, or an exemption to Section 409A of the Code.  Any payments that qualify
for the "short-term deferral" exception shall be paid under such exception.  For
purposes of Section 409A of the Code, each payment under this Agreement shall be
treated as a separate payment for purposes of the exclusion for certain
short-term deferral amounts.  In no event may the Consultant, directly or
indirectly, designate the calendar year of any payment under this Agreement. 
Within the time period permitted by the applicable Treasury Regulations (or such
later time as may be permitted under Section 409A of the Code or any Internal
Revenue Service or Department of Treasury rules or other guidance issued
thereunder), the Company may, in consultation with the Consultant, modify this
Agreement in order to cause the provisions of this Agreement to comply with the
requirements of Section 409A of the Code.
8. Miscellaneous.
(a) Successors and Assigns.  This Agreement shall be binding upon, inure to the
benefit of, and be enforceable by, as applicable, the Company, the Consultant,
and Trafelet and their respective personal or legal representatives, executors,
administrators, successors, assigns, heirs, distributees, and legatees.  This
Agreement is personal in nature, and neither the Consultant nor Trafelet shall,
without the prior written consent of the Company, assign, transfer, or delegate
this Agreement or any rights or obligations hereunder.
(b) Governing Law; Dispute Resolution.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Florida without giving
effect to such state's laws and principles regarding the conflict of laws.  The
parties agree that any dispute, claim, or controversy based on common law,
equity, or any federal, state, or local statute, ordinance, or regulation
arising out of or relating in any way to the Consultant's and Trafelet's
Services hereunder or concerning this Agreement or its termination and any
resulting termination of service, including whether such a dispute is
arbitrable, shall be settled by arbitration as set forth in Section 26 of the
Settlement Agreement.
(c) Amendment; Entire Agreement.  No provision of this Agreement may be amended,
modified, waived, or discharged unless such amendment, waiver, modification, or
discharge is agreed to in writing and such writing is signed by the Company, the
Consultant, and Trafelet.  From and after the Resignation Date, this Agreement
shall supersede any other agreement between the parties with respect to the
subject matter hereof (including, without limitation, the Employment Agreement,
dated as of December 31, 2016, by and between the Company and Trafelet).
(d) Notice.  All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
if to the Consultant or Trafelet:
At the address most recently on the books and records of the Company.
3

--------------------------------------------------------------------------------

if to the Company:
Alico, Inc.
10070 Daniels Interstate Court
Fort Myers, Florida  33913
Attention: Board of Directors
or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.
(e) Headings.  The headings of this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.
(f) Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
[Signature Page Follows]


4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.
 
ALICO, INC.


By: /s/ Benjamin D. Fishman
 
Name: Benjamin D. Fishman
 
Title: Interim President
 

3584 INC.



By: /s/ Remy W. Trafelet
 
Name: Remy W. Trafelet
 
Title: President


TRAFELET


/s/ Remy W. Trafelet
 
Remy W. Trafelet
 
 

 
 
 
 
 
[Signature Page to Consulting Agreement]

--------------------------------------------------------------------------------

Exhibit C
Registration Rights Agreement
(attached)


 
C-1

--------------------------------------------------------------------------------

Exhibit C
EXECUTION VERSION





 
 

 


REGISTRATION RIGHTS AGREEMENT
by and between
MR. REMY W. TRAFELET
and
ALICO, INC.
 
 

 







--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
 
 
 
Section 1.
Definitions
1
Section 2. Registration 4
Section 3.
Obligations of the Company
6
Section 4.
Shelf Suspensions
8
Section 5.
Indemnification
9
Section 6.
Obligations of the Investor
11
Section 7.
Legends
12
Section 8.
Termination
12
Section 9.
Arbitration
12
Section 10.
Miscellaneous
13

i

--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT
This REGISTRATION RIGHTS AGREEMENT (this "Agreement"), dated as of February 11,
2019 (the "Effective Date"), is by and between Mr. Remy W. Trafelet (the
"Investor"), and Alico, Inc., a Florida corporation (the "Company").
WHEREAS, the Company, the Investor and the other parties thereto entered into
that certain Settlement Agreement and Release, dated as of February 11, 2019
(the "Settlement Agreement"), pursuant to which the Company, the Investor and
certain of their respective Affiliates agreed to settle a lawsuit in the Circuit
Court of the Thirteenth Judicial Circuit in and for Hillsborough County,
Florida, captioned 734 Agriculture, LLC et al. v. Brokaw et al., Case No.
18-CA-011294 (the "Action"), on the terms and subject to the conditions set
forth therein; and
WHEREAS, this Agreement constitutes the Registration Rights Agreement referred
to in the Settlement Agreement.
NOW, THEREFORE, in consideration of the foregoing and the agreements contained
in this Agreement, and intending to be legally bound by this Agreement, the
Company and the Investor agree as follows:
Section 1.  Definitions.  Capitalized terms used and not otherwise defined in
this Agreement shall have the respective meanings given such terms in the
Settlement Agreement.  As used in this Agreement, the following terms shall have
the respective meanings set forth in this Section 1:
"Action" shall have the meaning set forth in the preamble of this Agreement.
"Adverse Disclosure" means the public disclosure of material non-public
information regarding the Company or any of its consolidated Subsidiaries that
the Company determines in good faith (i) would be required to be made in any
registration statement filed with the SEC by the Company so that such
registration statement would not be materially misleading under applicable
securities Laws and (ii) would materially interfere with the business or
operations of the Company, including the negotiation or consummation of any
transaction.
"Affiliate" shall have the meaning set forth in Rule 12b-2 promulgated by the
SEC under the Exchange Act.
"Agreement" shall have the meaning set forth in the preamble of this Agreement.
"Business Day" means a day except a Saturday, a Sunday or other day on which
banks in the City of New York are authorized or required by Law to be closed.
"Common Stock" means the common stock of the Company, par value $1.00 per share.
"Company" shall have the meaning set forth in the preamble of this Agreement.

--------------------------------------------------------------------------------

"Damages" means any losses, claims, damages, actions, liabilities, costs and
expenses (including reasonable fees, expenses and disbursements of attorneys and
other professionals), joint or several, arising out of or based upon (i) any
untrue or alleged untrue statement of material fact contained or incorporated by
reference in any registration statement, including any preliminary prospectus or
final prospectus contained therein or any amendments or supplements thereto or
contained in any "issuer free writing prospectus" (as such term is defined in
Rule 433 under the Securities Act), in any filing under any state securities (or
blue sky) law or in any amendment thereof or supplement thereto, (ii) any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, or (iii) any violation
or any alleged violation of the Securities Act, the Exchange Act, any other law,
including any state securities law, or any rule or regulation thereunder
relating to the offer or sale of Registrable Securities pursuant to the
registration statement.
"DTC" means the Depository Trust Company.
"Effective Date" shall have the meaning set forth in the preamble of this
Agreement.
"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
"Freely Tradeable" means, with respect to any security, a security that (i) is
eligible to be sold by the holder thereof without any requirement that the
Company has been current in its reports under the Exchange Act or any holding
period, volume or manner of sale restrictions under the Securities Act pursuant
to Rule 144 (and without the requirement of any further administrative or
ministerial action by the Company, the transfer agent or the holder (except as
set forth below)), (ii) bears no legends, notations or similar designations
restricting the transfer thereof or indicating that the security has not been
registered under the Securities Act or any other law and (iii) is eligible to be
held in electronic form at DTC; provided, however, that a security shall be
deemed to be "Freely Tradeable" for all purposes hereof if the only action
required to meet the criteria above that has not occurred is (x) the delivery of
the opinion of Investor's Counsel in accordance with Section 7 and/or (y) a
direction by the Investor to credit the security to the account of the
Investor's prime broker with DTC; provided, further, that a security shall not
be deemed to be "Freely Tradeable" if DTC (1) shall have, in writing, stated or
indicated that some action, event or deliverable (other than the opinion of
Investor's Counsel) would be required in order for it to accept such direction
or (2) shall have otherwise actually refused in writing to accept such
securities or such direction despite the delivery of such opinion or such
direction.
"Indemnified Party" shall have the meaning set forth in Section 5(c).
"Indemnifying Party" shall have the meaning set forth in Section 5(c).
"Investor" shall have the meaning set forth in the preamble of this Agreement.
"Investor Indemnitee" shall have the meaning set forth in Section 5(a).
2

--------------------------------------------------------------------------------

"Investor's Counsel" means legal counsel to the Investor, chosen by the Investor
in its sole discretion.
"Law" means any U.S. or non-U.S. law, including any statute, ordinance,
regulation, rule, code, executive order, injunction, judgment, decree or other
order of a Governmental Entity of competent jurisdiction.
"Permitted Holders" means (i) the Investor's Affiliates, in each case holding
Registrable Securities as a result of one or more transfers by the Investor, or
(ii) any financial or lending institution holding shares of Common Stock pledged
by the Investor.
"Person" shall be interpreted broadly to include, among others, any individual,
corporation (including not-for-profit), general or limited partnership, limited
liability or unlimited liability company, joint venture, estate, trust,
association, organization or other entity of any kind or nature.
"prospectus" means the prospectus included in a registration statement of the
Company (including a prospectus that includes any information previously omitted
from a prospectus filed as part of an effective registration statement in
reliance upon Rule 430A) filed with, or to be filed with, the SEC under the
rules and regulations promulgated under the Securities Act, including the
related prospectus amendments and supplements to such registration statement,
including pre- and post-effective amendments, and all exhibits and annexes
thereto or incorporated in and all other material incorporated by reference in
such prospectus.
"register," "registered," and "registration" means a registration effected by
preparing and (i) filing a registration statement with the SEC in compliance
with the Securities Act and applicable rules and regulations thereunder, and the
declaration or ordering of effectiveness of such registration statement by the
SEC or (ii) filing a prospectus and/or prospectus supplement in respect of an
appropriate effective Shelf Registration Statement.
"Registrable Securities" means the 491,024 shares of Common Stock held by the
Investor or his Affiliates as of the date hereof together with any securities
issued or issuable upon any stock dividend stock split or other distribution,
recapitalization or similar event with respect to the foregoing.  As to any
particular Registrable Securities, such securities shall cease to be
"Registrable Securities" upon the earliest of (A) the first date when a
registration statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
disposed of in accordance with and pursuant to such effective registration
statement, (B) the first date when such securities shall have been transferred
or otherwise disposed of to any Person, other than a Permitted Holder, (C) the
first date when such securities are no longer outstanding or (D) the first date
when such securities are Freely Tradeable; provided, that Registrable Securities
shall exclude any shares of Common Stock (x) not directly held by the Investor
or his Affiliates (or a Permitted Holder) or (y) held by 734 Investors, LLC, in
each case as of the Effective Date.  Notwithstanding anything to the contrary in
this Agreement, any such shares of Common Stock held by the Investor or his
Affiliates shall forever cease to be Registrable Securities, and the Company's
obligations hereunder (other than under Section 5 and other than as provided in
Section 8) shall cease, on the End Date.
3

--------------------------------------------------------------------------------

"Registration Expenses" means all expenses (other than Selling Expenses)
incurred in connection with the Company's performance of or compliance with this
Agreement including without limitation (i) all SEC, stock exchange, FINRA and
other registration and filing fees, (ii) all fees and expenses of compliance
with securities or blue sky Laws, (iii) the Company's internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), printing expenses, messenger
and delivery expenses, fees and disbursements of custodians, and fees and
disbursements of counsel for the Company and independent certified public
accountants, and (iv) the expenses and fees for listing the securities to be
registered on each securities exchange on which the same class of securities
issued by the Company is then listed; provided that for the avoidance of doubt
Registration Expenses shall not include Selling Expenses.
"registration statement" means any registration statement that is required to
register the resale of Registrable Securities under this Agreement, including
the related prospectus and any pre- and post-effective amendments and
supplements to each such registration statement or prospectus.
"SEC" means the Securities and Exchange Commission.
"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
"Selling Expenses" shall mean the expenses of the Investor or any Permitted
Holder, including all underwriting fees, discounts, commissions and transfer
taxes, if any, applicable to the sale of Registrable Securities and all related
fees and expenses of the Investor or any Permitted Holder, including all fees of
Investor's Counsel.
"Settlement Agreement" shall have the meaning set forth in the recitals of this
Agreement.
"Shelf Registration Statement" means a registration statement of the Company
that covers all Registrable Securities on Form S-3 and under Rule 415 under the
Securities Act (or similar provisions then in effect).
"Shelf Restriction" shall have the meaning set forth in Section 4(a).
"Shelf Suspension" shall have the meaning set forth in Section 4(a).
"Shelf Suspension Notice" shall have the meaning set forth in Section 4(a).
"Subsidiary" means any company, partnership, limited liability company, joint
venture, joint stock company, trust, unincorporated organization or other entity
at least 50% of the voting capital stock of which is owned, directly or
indirectly, by the Company.
"Unusual Shelf Suspension" shall have the meaning set forth in Section 4(a).
4

--------------------------------------------------------------------------------

Section 2. Registration.
(a) On the terms and subject to the conditions of this Agreement, subject to
Section 4(a) below, the Company shall use reasonable best efforts to file, no
later than ninety (90) days following the Effective Date, a registration
statement under the Securities Act covering all Registrable Securities that the
Investor requests to be registered along with the identity of any Permitted
Holders (to the extent then known) who seek to sell Registrable Securities,
along with any other shares of Common Stock the Company determines to include in
such registration on behalf of itself or another selling shareholder, relating
to the offer and sale of such securities from time to time in accordance with
the methods of distribution (which shall include the ability to conduct an
underwritten offering and which shall also include sales by a Permitted Holder
indicated in writing by the Investor in the notice delivered pursuant to this
Section 2(a) or in an amendment required pursuant to Section 3(a)(viii)) set
forth in the registration statement and Rule 415 under the Securities Act.  The
registration statement shall be on Form S-3 (except if the Company is not then
eligible to register for resale Registrable Securities on Form S-3, in which
case such registration shall be on another appropriate form for such purpose). 
The Company shall use its commercially reasonable efforts to cause the
registration statement to be declared effective or otherwise to become effective
under the Securities Act as soon as reasonably practicable, and shall use its
commercially reasonable efforts to keep the registration statement continuously
effective under the Securities Act until the earliest of (i) the date on which
all Registrable Securities included in such registration statement have been
sold, (ii) the date when there no longer remain any Registrable Securities or
all Registrable Securities are Freely Tradeable or (iii) three (3) years after
the date of effectiveness.
(b) If the Investor intends to distribute Registrable Securities by means of an
underwriting, (i) the Investor shall promptly so advise the Company in writing
and (ii) the Company shall have the right to appoint the book-running, managing
and other underwriter(s), which such underwriters shall be reasonably acceptable
to the Investor; provided that in no event shall the Company or any of its
Affiliates have any obligation to facilitate or participate in more than two (2)
underwritten offerings requested by or on behalf of the Investor.  In any such
underwritten offering, the Investor will use reasonable best efforts to avoid
allowing an individual purchaser to purchase shares in such offering from shares
being sold on behalf of the Investor that would constitute more than 5% of the
shares of Common Stock outstanding as of such of date; provided that the
foregoing limitation shall not apply to sales by a financial or lending
institution holding shares of Common Stock pledged by the Investor.
(c) The Company shall cause (i) the registration statement (as of the effective
date of the registration statement), any amendment thereof (as of the effective
date thereof) or supplement thereto (as of its date), (A) to comply in all
material respects with the applicable requirements of the Securities Act and (B)
not to contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein not misleading, and (ii) any related prospectus, preliminary
prospectus or free writing prospectus and any amendment thereof or supplement
thereto, as of its date, (A) to comply in all material respects with the
applicable requirements of the Securities Act and (B) not to contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading; provided, however
the Company shall have no
5

--------------------------------------------------------------------------------

such obligations or liabilities with respect to any information furnished to the
Company by or on behalf of the Investor expressly for inclusion therein.
(d) All Registration Expenses shall be borne by the Company.  All Selling
Expenses shall be borne by the Investor.  The Investor shall promptly reimburse
the Company for any Selling Expenses incurred by the Company upon notice (and in
any event within five (5) Business Days of such notice).
(e) The Company will submit any required additional shares notification to
Nasdaq that may be required as a result of any transaction contemplated by this
Agreement.
Section 3. Obligations of the Company.
(a) In connection with the filing of any registration statement pursuant to
Section 2, the Company shall:
(i) at least three (3) days prior to the filing of a registration statement or
any related prospectus or any amendment or supplement thereto, furnish to the
Investor copies of all such documents proposed to be filed; provided that for
the avoidance of doubt, in no event shall the foregoing require the Company to
furnish the Investor with any documents incorporated by reference into any such
registration statement or any related prospectus or any amendment or supplement
thereto (including any current, quarterly or annual filings to be made by the
Company with the SEC);
(ii) respond to written comments received from the SEC upon a review of the
registration statement in a timely manner;
(iii) furnish to the Investor such number of copies of the actual registration
statement, each amendment and supplement thereto, the prospectus included in the
registration statement (including the preliminary prospectus) and such other
documents as the Investor may reasonably request in order to facilitate the
disposition of the Registrable Securities;
(iv) if applicable, use commercially reasonable efforts to arrange for the
registration or qualification of the shares of Common Stock covered by the
registration statement under the securities or blue sky laws of such states of
the United States as the Investor shall reasonably request (provided that the
Company shall not be required to (A) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
subparagraph, (B) subject itself to taxation in any such jurisdiction or (C)
consent to general service of process in an such jurisdiction);
(v) with respect to shares of Common Stock being sold in a registered offering,
instruct its transfer agent to issue such shares without such legends to the
holders thereof by electronic delivery at the applicable balance account at DTC
upon surrender of any stock certificates evidencing such shares;
6

--------------------------------------------------------------------------------

(vi) reasonably cooperate with the Investor and any broker or dealer through
which the Investor proposes to sell its Registrable Securities in effecting a
filing with FINRA pursuant to FINRA Rule 5110;
(vii) enter customary agreements and take such other actions as are reasonably
required in order to facilitate the disposition of Registrable Securities,
including, if the method of distribution of Registrable Securities is by means
of an underwritten offering, using commercially reasonable efforts to (A) make
available for inspection by any underwriter participating in any disposition
pursuant to the registration statement and any attorney, accountant or other
agent retained by any such underwriter, relevant financial and other records
pertinent corporate documents and properties of the Company, as shall be
reasonably necessary to enable them to exercise their due diligence
responsibility pursuant to the Securities Act, the Exchange Act and the rules
and regulations thereunder, and cause the Company's officers, directors,
employees and independent accountants to supply relevant information reasonably
requested by such underwriter, attorney, accountant or agent, in each case to
facilitate a reasonable and customary due diligence review during normal
business hours, on reasonable advanced notice and without undue burden or
hardship on the Company; provided that (x) any party receiving confidential
materials shall execute a confidentiality agreement on terms reasonably
requested by the Company and (y) the Company may, to the extent required by law,
restrict access to competitively sensitive information and may in its discretion
limit access to legally privileged information if such materials cannot be
shared in a manner that will not cause the waiver of privilege, and (B)
negotiate and execute an underwriting agreement in customary form with the
managing underwriter(s) of such offering and such other documents reasonably
required under the terms of such underwriting arrangements, including using
commercially reasonable efforts to procure a customary legal opinion and auditor
"comfort" letters (which commercially reasonable efforts shall in no event
include the preparation of any financial statements or other information that
the Company is not required by SEC regulations or other applicable Law to
produce other than in the context of registered offering); provided that in no
event shall the Company or any of its officers and directors be obligated to
enter into any lock-up or other restriction on sales or other dispositions of
any equity or derivative securities.  Subject to the foregoing, the Investor
shall also enter into and perform its obligations under any such underwriting
agreement; and
(viii) prepare and file with the SEC such amendments and supplements to the
applicable registration statement and the prospectus or prospectus supplement
used in connection with such registration statement as are required to comply
with the provisions of the Securities Act with respect to the disposition of all
Registrable Securities covered by such registration statement for the period
required in Section 2.
(b) In addition to the foregoing, the Company shall give notice to the Investor
as promptly as reasonably practicable to the extent permitted by applicable Law:
(i) when any registration statement filed pursuant to Section 2 or any amendment
to such registration statement has been filed with the SEC and when such
registration statement or any post-effective amendment to such registration
statement has become effective;
7

--------------------------------------------------------------------------------

(ii) of any request by the SEC for amendments or supplements to a registration
statement filed pursuant to Section 2 (or any information incorporated by
reference in, or exhibits to, such registration statement) or the prospectus
(including information incorporated by reference in such prospectus) included in
such registration statement or for additional information;
(iii) of the issuance by the SEC of any stop order suspending the effectiveness
of any registration statement filed pursuant to Section 2 or the initiation of
any proceedings for that purpose;
(iv) of the receipt by the Company or its legal counsel of any notification with
respect to the suspension of the qualification of Registrable Securities for
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose; and
(v) of the occurrence of any event that requires the Company to make changes to
any effective registration statement or the prospectus so that, as of such date,
they (A) do not contain any untrue statement of a material fact and (B) do not
omit to state a material fact required to be stated therein or necessary to make
the statements therein (in the case of the prospectus, in the light of the
circumstances under which they were made) not misleading.
(c) The Company shall use its commercially reasonable efforts to prevent the
issuance or obtain the withdrawal of any order suspending the effectiveness of
any registration statement referred to in Section 3(b)(iii) or of any order
suspending or preventing the use of any related prospectus or suspending the
qualification of any Common Stock included in the registration statement for
sale in any jurisdiction at the earliest practicable time.
(d) Upon the occurrence of any event contemplated by Sections 3(b)(iii) through
3(b)(v) above, the Company shall promptly prepare and file a post-effective
amendment to the registration statement or an amendment or supplement to the
related prospectus or file any other required document to remedy the basis for
any suspension of the registration statement and so that the prospectus will not
include an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading. 
If the Company notifies the Investor in accordance with Sections 3(b)(iii)
through 3(b)(v) above to suspend the use of the prospectus until the requisite
changes to the prospectus have been made, then the Investor (and any Permitted
Holder) shall suspend the use of such prospectus and use its reasonable best
efforts to return to the Company all copies of such prospectus (at the Company's
expense) other than permanent file copies then in its or its representatives'
possession.
Section 4. Shelf Suspensions.
(a) If (x) at any time it shall be reasonably required or advisable for the
Company to make an Adverse Disclosure in connection with the filing of a Shelf
Registration Statement or the offering or sale of Registrable Securities
pursuant thereto, or (y) in the good faith judgment of the Board there is a
reasonable likelihood that the filing or use of the registration statement at
such particular time (or at any time that is reasonably proximate to such
particular time) would adversely affect the Company in any material respect (the
"Shelf
8

--------------------------------------------------------------------------------

Restriction"), the Company may, upon written notice thereof to the Investor (a
"Shelf Suspension Notice"), suspend the filing or use of such registration
statement by the Investor (and any participating Permitted Holders), including
any offering or sale thereunder, until the expiration of the Shelf Restriction
(so long as it has suspended similarly the  use of any other registration
statements then in effect) (an "Unusual Shelf Suspension"); provided that the
period of any such Unusual Shelf Suspension with respect to prong (ii) of the
definition of Adverse Disclosure or with respect to clause (y) above may not
exceed forty-five (45) consecutive days or more than 90 days in the aggregate in
any twelve (12)-month period.  In addition to the foregoing, the Company may,
upon provision of a Shelf Suspension Notice to the Investor (and any Permitted
Holders), suspend the filing of a shelf registration statement or the offering
or sale of Registrable Securities pursuant thereto during regular quarterly
periods when directors and executive officers of the Company are not permitted
to trade (a "Regular Shelf Suspension," together with an Unusual Shelf
Suspension, a "Shelf Suspension").  Upon receipt of the Shelf Suspension Notice
referred to above, the Investor (and any participating Permitted Holders) agrees
to immediately suspend use of the applicable prospectus and any issuer free
writing prospectuses in connection with any sale or purchase of, or offer to
sell or purchase, Registrable Securities.  The Company shall notify the Investor
upon the termination of any Shelf Suspension, and either confirm that the
registration statement can be used or amend or supplement the prospectus, if
necessary, so it does not contain any untrue statement or omission and furnish
to the Investor such number of copies of the prospectus as so amended or
supplemented as the Investor may reasonably request.  The Company shall, if
necessary, supplement or make amendments to a registration statement filed
pursuant to Section 2, to the extent required by the registration form used by
the Company pursuant to Section 2 or by the Securities Act or the rules or
regulations promulgated thereunder and promptly notify the Investor thereof.
(b) Upon receipt of written notice from the Company pursuant to Section 3(d),
the Investor (and any participating Permitted Holder) shall immediately
discontinue disposition of Registrable Securities until the Investor (and any
such Permitted Holder) (i) has received copies of a supplemented or amended
prospectus or prospectus supplement or (ii) is advised in writing by the Company
that the use of the prospectus and, if applicable, prospectus supplement may be
resumed, and, if so directed by the Company, the Investor (and any such
Permitted Holder) shall deliver to the Company all copies, other than permanent
file copies then in its possession, of the prospectus and, if applicable,
prospectus supplement covering such Registrable Securities current at the time
of receipt of such notice.
Section 5. Indemnification.
(a) Notwithstanding any termination of this Agreement, the Company shall
indemnify and hold harmless the Investor and its officers, directors, partners,
officers, employees, agents and representatives (each, an "Investor
Indemnitee"), against any Damages; provided that the Company shall not be liable
to such Investor Indemnitee for any Damages to the extent that they arise out of
or are based upon (i) any untrue statement or alleged untrue statement or
omission or alleged omission made therein in reliance upon and in conformity
with information furnished to the Company by or on behalf of the Investor
Indemnitee expressly for use in connection with such registration, (ii) offers
or sales effected by or on behalf of such Investor Indemnitee "by means of" (as
defined in Securities Act Rule 159A) a "free writing prospectus" (as defined in
Securities Act Rule 405) that was not authorized in writing by the
9

--------------------------------------------------------------------------------

Company, or (iii) the failure to deliver or make available to a purchaser of
Registrable Securities a copy of any preliminary prospectus, pricing information
or final prospectus contained in the applicable registration statement or any
amendments or supplements thereto (to the extent the same is required by
applicable Law to be delivered or made available to such purchaser at the time
of sale of contract).
(b) The Investor shall indemnify and hold harmless the Company and its officers,
directors, employees, agents and representatives (each, a "Company Indemnitee")
against any and all Damages, in each case to the extent that such Damages arise
out of, relate to or are based upon untrue statements or omissions made in
reliance upon and in conformity with information furnished to the Company by or
on behalf of the Investor or any Permitted Holder expressly for use in
connection with a registration statement filed pursuant to Section 2, provided,
that the Investor shall be liable under this Section 5(b) of this Agreement (or
otherwise) for only up to the net amount of the proceeds actually received by
the Investor as a result of the sale of Registrable Securities pursuant to the
registration statement giving rise to the indemnification obligation.
(c) If any proceeding shall be brought or asserted against any Person entitled
to indemnity hereunder (an "Indemnified Party"), such Indemnified Party shall
promptly notify the Person from whom indemnity is sought (the "Indemnifying
Party") in writing, and the Indemnifying Party shall assume the defense in such
proceeding, including the employment of counsel reasonably satisfactory to the
Indemnified Party and the payment of all fees and expenses incurred in
connection with such defense; provided that any such notice or other
communication pursuant to this Section 5 to or from an Investor Indemnitee shall
be delivered to or by, as the case may be, the Investor and any such notice or
other communication pursuant to this Section 5 to or from a Company Indemnitee
shall be delivered to or by, as the case may be, the Company; provided, further,
that the failure of any Indemnified Party to give such notice shall not relieve
the Indemnifying Party of its obligations or liabilities pursuant to this
Section 5, except (and only) to the extent that it shall be finally determined
by a court of competent jurisdiction (which determination is not subject to
appeal or further review) that such failure shall have materially and adversely
prejudiced the Indemnifying Party.  An Indemnified Party shall have the right to
employ separate counsel in any such proceeding and to participate in the defense
of such proceeding, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Party or Parties unless:  (i) the Indemnifying Party
has agreed in writing to pay such fees and expenses; (ii) the Indemnifying Party
shall have failed promptly to assume the defense of such proceeding and to
employ counsel reasonably satisfactory to such Indemnified Party in any such
proceeding; or (iii) the named parties to any such proceeding (including any
impleaded parties) include both such Indemnified Party and the Indemnifying
Party, and such Indemnified Party shall have been advised by counsel that
representation of both such Indemnified Party and the Indemnifying Party by the
same counsel would be inappropriate because of an actual conflict of interest
between the Indemnifying Party and such Indemnified Party (in which case, if
such Indemnified Party notifies the Indemnifying Party in writing that it elects
to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party); provided that
the Indemnifying Party shall not be liable for the fees and expenses of more
than one separate firm of attorneys at any time for all Indemnified Parties. 
The Indemnifying Party shall not be liable for any settlement of any such
proceeding
10

--------------------------------------------------------------------------------

effected without its written consent, which consent shall not be unreasonably
withheld, conditioned or delayed.  No Indemnifying Party shall, without the
prior written consent of the Indemnified Party (which consent shall not be
unreasonably withheld, conditioned or delayed), effect any settlement of any
pending proceeding in respect of which any Indemnified Party is a party, unless
(x) the sole relief provided is monetary damages that are paid in full by the
Indemnifying Party or (y) such settlement includes an unconditional release of
such Indemnified Party from all liability on claims that are the subject matter
of such proceeding.  All fees and expenses of the Indemnified Party (including
reasonable fees and expenses to the extent incurred in connection with
investigating or preparing to defend such proceeding in a manner not
inconsistent with this Section 5) shall be paid to the Indemnified Party, as
incurred, promptly upon receipt of written notice thereof to the Indemnifying
Party (regardless of whether it is ultimately determined that an Indemnified
Party is not entitled to indemnification hereunder; provided that the
Indemnifying Party may require such Indemnified Party to undertake to reimburse
all such fees and expenses to the extent it is finally judicially determined
that such Indemnified Party is not entitled to indemnification under this
Section 5).
(d) If the indemnification provided for in Section 5(a) or Section 5(b) is held
by a court of competent jurisdiction to be unavailable to an Indemnified Party
with respect to any losses, claims, damages, actions, liabilities, costs or
expenses referred to in Section 5(a) or Section 5(b), as the case may be, or is
insufficient to hold the Indemnified Party harmless as contemplated therein,
then the Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such losses, claims, damages, actions, liabilities, costs or expenses
in such proportion as is appropriate to reflect the relative benefits received
by such Indemnifying Party, on the one hand, and such Indemnified Party, on the
other hand, from the registration, filing, offering or sale which resulted in
such Damages.
(e) No Indemnified Party guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from an Indemnifying Party.
Section 6. Obligations of the Investor.
(a) As a condition precedent to the inclusion of Registrable Securities in any
Shelf Registration, the Company may require the Investor to furnish such
information regarding the distribution of such securities and such other
information relating to the Investor and its ownership of Registrable Securities
as is necessary to comply with the Securities Act.  The Investor agrees to
furnish such information and to cooperate as reasonably necessary to enable the
Company to prepare and file the registration statement and prospectus, and to
otherwise comply with the provisions of this Agreement.  If the Investor fails
to promptly provide the requested information after prior written notice of such
request and the requested information is required by applicable Law to be
included in a registration statement to be filed pursuant to Section 2, the
Company shall be entitled to refuse to include for registration the Investor's
Registrable Securities in such registration statement.
(b) In connection with an underwritten offering, the Investor shall, and shall
cause his Affiliates to execute, deliver and perform all questionnaires,
beneficial ownership
11

--------------------------------------------------------------------------------

information, powers of attorney, customary indemnities and other documents
reasonably required by the underwriter under the terms of the underwriting
agreement.
(c) The Investor shall, as promptly as reasonably practicable, notify the
Company, of any material changes in the information set forth in the
registration statement furnished by or regarding the Investor or its plan of
distribution.
(d) Upon receipt of a Shelf Suspension Notice, the Investor (i) shall (A) treat
such Shelf Suspension Notice as confidential information and (B) not use any
confidential information contained in such Shelf Suspension Notice for any
purpose, (ii) shall not trade in Common Stock until notice of the termination of
such Shelf Suspension pursuant to Section 4(a) and (iii) shall not disclose
receipt of such Shelf Suspension Notice or any confidential information
contained in such Shelf Suspension Notice; provided that the Investor may
disclose receipt of such Shelf Suspension Notice (a) to advisers, underwriters
and other participants in any ongoing registration or offering process or (b) if
required by Law or legal process, but the Investor shall cooperate with the
Company to limit the extent of such disclosure through protective order or
otherwise, and to seek confidential treatment of the information.
(e) The Investor agrees that he and his Affiliates will not use any free writing
prospectus (as defined in Rule 405 under the Securities Act) in connection with
any transfer of Registrable Securities other than one that has been provided by
the Company for use in connection therewith.
Section 7. Legends.  Promptly following the three (3)-month anniversary of the
Effective Date, the Company shall take or cause to be taken such actions as are
reasonably necessary in order to (i) cause any legend, notation or similar
designation restricting transferability of the Registrable Securities or
indicating that such Registrable Securities have not been registered under the
Securities Act to be removed, (ii) rescind any transfer restrictions or
notations applicable to the Registrable Securities and (iii) subject to the next
sentence, authorize and direct the Company's transfer agent to issue such shares
without legends to the holders thereof by electronic delivery at the applicable
account at DTC upon surrender of any stock certificates evidencing such shares. 
In connection therewith, if the Company's transfer agent requires an opinion of
counsel, the Investor shall promptly cause a customary opinion of the Investor's
Counsel to be delivered to the Company's transfer agent, together with any
customary authorizations, certificates and directions reasonably required by
such transfer agent.
Section 8. Termination.  Other than as expressly set forth in this Agreement,
this Agreement shall terminate upon the earliest of (a) the mutual written
agreement of the Company and the Investor, (b) the date on which the Investor
and the Permitted Holders no longer hold any Registrable Securities and (c)
three years after the date of effectiveness of the registration statement filed
pursuant to Section 2(a) (the earliest to occur, the "End Date"); provided that
the parties' obligations under Section 5 shall survive the termination of this
Agreement and provided, further, that nothing in this Section 8 shall release
any party for liability for any breach by such party of the terms, conditions,
covenants and other provisions of this Agreement.
12

--------------------------------------------------------------------------------

Section 9. Arbitration.
(a) Arbitration.  Any dispute arising under or relating to this Agreement shall
be submitted to binding arbitration in accordance with Chapter 1, Title 9 of the
United States Code (Federal Arbitration Act).  Arbitration shall be administered
by the American Arbitration Association ("AAA") in accordance with its
Commercial Arbitration Rules as supplemented by its Supplementary Procedures for
Complex Cases.
(b) Situs. The situs of the arbitration shall be New York City, New York.
(c) Number and Qualification of Arbitrators.  The arbitration shall be decided
by a panel of three (3) neutral arbitrators.  AAA shall recommend arbitrators
from its commercial panel, giving due regard to the Parties' desire to have
arbitrators with experience in hearing commercial arbitrations and arbitrations
involving mergers and acquisitions.  The arbitrators shall be selected in
accordance with AAA Commercial Arbitration Rules.  Recognizing the intent of the
Parties to obtain impartial, independent decisions and rulings, each arbitrator
shall disclose to the Parties and to the other parties of the panel, any
professional, familial or social relationship, present or past relationship,
with any Party or counsel.  Any Party may challenge in writing the appointment
or continued service of any arbitrator for lack of independence, partiality or
any other case likely to impair such arbitrator's ability to render a fair and
equitable decision.  Where such challenge is made to an arbitrator, the AAA
shall uphold or dismiss the challenge.  In the event the challenge is upheld,
such arbitrator shall cease to be a member of the panel.  Any arbitrator may be
removed upon agreement of the Parties.
(d) Remedies.  All decisions or rulings of the panel, as well as any interim or
final award, shall be pursuant to the majority vote of three (3) arbitrators
comprising the panel.  The arbitrators shall have authority to award any remedy
or relief that a court of the State of Delaware, United States of America, could
award or grant, including, without limitation, specific performance of any
obligation created under this Agreement, the issuance of an injunction,
prejudgment or post-judgment interest, or the imposition of sanctions for abuse
or frustration of the arbitration process.  Any Party may petition any court in
the State of Delaware having jurisdiction (i) for interim equitable relief
pending initiation or completion of arbitration proceedings held pursuant to
this Section 9, and (ii) for enforcement of an arbitration award made pursuant
to this Section 9.
(e) Fees and Expenses. The arbitrators shall have the discretion and authority
to award the prevailing Party, if any, as determined by the arbitrators, all of
its costs and expenses, in such amounts as the arbitrators deem appropriate;
provided that each Party shall be responsible for its attorneys' fees.
(f) Waiver of Jury Trial. EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT.
Section 10. Miscellaneous.
(a) Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns;
13

--------------------------------------------------------------------------------

provided, however, that the rights and obligations of parties under this
Agreement shall not be assignable to any Person without the prior written
consent of the other party.
(b) No Third-Party Beneficiaries.  Notwithstanding anything contained in this
Agreement to the contrary, nothing in this Agreement, expressed or implied, is
intended to confer, and this Agreement shall not confer, on any Person other
than the parties to this Agreement any rights, remedies, obligations or
liabilities under or by reason of this Agreement, and no other Persons shall
have any standing with respect to this Agreement or the transactions
contemplated by this Agreement; provided, however that each Indemnified Party
(but only, in the case of an Investor Indemnitee, if such Investor Indemnitee
has complied with the requirements of Section 5(c), including the first proviso
of Section 5(c)) shall be entitled to the rights, remedies and obligations
provided to an Indemnified Party under Section 5, and each such Indemnified
Party shall have standing as a third-party beneficiary under Section 5 to
enforce such rights, remedies and obligations.
(c) Entire Agreement.  This Agreement, together with the Settlement Agreement,
constitute the entire agreement between the parties with respect to the subject
matter of this Agreement and supersede any prior discussion, correspondence,
negotiation, proposed term sheet, letter of intent, agreement, understanding or
arrangement, and there are no agreements, understandings, representations or
warranties between the parties other than those set forth or referred to in this
Agreement.
(d) Notices.  Except as otherwise provided in this Agreement, all notices,
requests, claims, demands, waivers and other communications required or
permitted under this Agreement shall be in writing and shall be mailed by
reliable overnight delivery service or delivered by hand, messenger or email, as
follows:
if to the Company:

Alico, Inc.
10070 Daniels Interstate Court, Suite 100
Fort Myers, Florida 33913
Attention:  Benjamin D. Fishman
ben.fishman@arlongroup.com
with a copy to (which shall not constitute notice) to:

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Attention:  Matthew M. Guest, Esq.
MMGuest@wlrk.com
14

--------------------------------------------------------------------------------

if to the Investor:

Remy W. Trafelet
c/o Trafelet & Co LLC
410 Park Avenue (17th Floor)
New York, NY  10022
with a copy to (which shall not constitute notice) to:

Allen & Overy LLP
1221 Avenue of the Americas
New York, NY  10020
Attention:  Eric S. Shube, Esq.
eric.shube@allenovery.com
or in any such case to such other address, facsimile number or telephone as any
party hereto may, from time to time, designate in a written notice given in a
like manner.  Notices shall be deemed given when actually delivered by overnight
delivery service, hand or messenger, or when received by email if promptly
confirmed.
(e) Expenses.  All legal and other costs and expenses incurred in connection
with this Agreement and the transactions contemplated by this Agreement shall be
paid by the party incurring such costs and expenses, except as expressly
provided in Section 2(c) or Section 5.
(f) Amendments and Waivers.  This Agreement may not be modified or amended
except by an instrument or instruments in writing signed by the party against
whom enforcement of any such modification or amendment is sought.  Any party to
this Agreement may, only by an instrument in writing, waive compliance by the
other party to this Agreement with any term or provision of this Agreement on
the part of such other party to this Agreement to be performed or complied
with.  The waiver by any party to this Agreement of a breach of any term or
provision of this Agreement shall not be construed as a waiver of any subsequent
breach.  No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  Any amendment or waiver
effected in accordance with this paragraph shall be binding upon each holder of
any Registrable Securities at the time outstanding (including securities
convertible into Registrable Securities), each future holder of all such
Registrable Securities, and the Company.
(g) Counterparts.  This Agreement may be executed in one or more counterparts,
and by the different parties in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or other electronic method shall
be as effective as delivery of a manually executed counterpart of this
Agreement.
15

--------------------------------------------------------------------------------

(h) Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party hereto.  Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.
(i) Headings; Definitions.  The Section and Article headings contained in this
Agreement are inserted for convenience of reference only and will not affect the
meaning or interpretation of this Agreement.
(j) Interpretation; Absence of Presumption.  For the purposes of this Agreement,
(i) words in the singular shall be held to include the plural and vice versa,
and words of one gender shall be held to include the other gender as the context
requires; (ii) references to the terms Article, Section, paragraph and Exhibit
are references to the Articles, Sections, paragraphs and Exhibits to this
Agreement unless otherwise specified; (iii) the terms "hereof," "herein,"
"hereby," "hereto" and derivative or similar words refer to this entire
Agreement, including the Exhibits hereto; (iv) the word "including" and words of
similar import when used in this Agreement shall mean "including without
limitation," unless otherwise specified; (v) the word "or" shall not be deemed
to be exclusive; (vi) references to "written" or "in writing" include in
electronic form; (vii) provisions shall apply, when appropriate, to successive
events and transactions; (viii) the Company and the Investor have each
participated in the negotiation and drafting of this Agreement and if an
ambiguity or question of interpretation should arise, this Agreement shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or burdening either party by virtue of the
authorship of any of the provisions in this Agreement; (ix) references to any
contract are to that contract as amended, modified or supplemented from time to
time in accordance with the terms thereof; (x) a reference to any Person
includes such Person's successors and permitted assigns; (xi) any reference to
"days" shall mean calendar days unless Business Days are expressly specified and
(xii) when calculating the period of time before which, within which or
following which any act is to be done or step taken pursuant to this Agreement,
the date that is the reference date in calculating such period shall be excluded
and if the last day of such period is not a Business Day, the period shall end
on the next succeeding Business Day.
[signature page follows]


16

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.



  THE COMPANY:  ALICO, INC.          
By:
 /s/ Benjamin D. Fishman    
Name: Benjamin D. Fishman
   
Title: Interim President



 

 INVESTOR:   REMY W. TRAFELET         By:  /s/ Remy W. Trafelet  
Name: Remy W. Trafelet
 
 

 
 
 
 
 
[Signature Page to Registration Rights Agreement]

 


--------------------------------------------------------------------------------

Exhibit D
Press Release
(attached)


D-1

--------------------------------------------------------------------------------

Exhibit D


ALICO AND MR. REMY TRAFELET REACH AMICABLE RESOLUTION


Fort Myers, FL, February 11, 2019 - Alico, Inc. ("Alico" or the "Company")
(Nasdaq "ALCO") today announced that it has entered into a settlement agreement
with Mr. Remy W. Trafelet and certain of his affiliates, along with certain
members of the Alico Board of Directors (the "Board"), to dismiss the pending
litigation in the Circuit Court of the Thirteenth Judicial Circuit in and for
Hillsborough County, Florida captioned 734 Agriculture, LLC v. Brokaw, Case No.
18-CA-011294.  Separately, Mr. Trafelet and certain of his affiliates have
entered into a settlement agreement with certain members of 734 Investors, LLC,
the Company's largest shareholder, to dismiss related pending litigation in
Delaware.


In accordance with the settlement agreement, which was unanimously approved by
the Board, Mr. Trafelet has resigned from his roles as president and chief
executive officer and a director of the Company.  Mr. Trafelet remains one of
the largest individual beneficial holders of the Company's stock.  The parties
to the settlement jointly determined that such an agreement was in the best
interests of Alico and its shareholders and was beneficial for all parties.  Mr.
Trafelet has agreed to provide consulting services to the Company following his
departure, so that Alico can continue to benefit from his input, in particular
regarding the Alico 2.0 modernization program, which has transformed three
legacy businesses into a single efficient enterprise, Alico Citrus – one of the
leaders in the U.S. citrus industry.


Mr. Hank Slack, executive chairman of the Board, said: "We are pleased to have
reached a constructive agreement with Mr. Trafelet.  On behalf of the Board and
the entire Alico team, I want to thank Remy for his service and his many
contributions to the growth of Alico.  I particularly want to commend him for
his implementation of Alico 2.0 and for his hard work and dedication to this
successful initiative."


Mr. Trafelet said: "I am proud of our work over the last two years to transform
Alico, driving material improvements in efficiency and profitability to the
benefit of shareholders. With today's resolution, I look forward to seeing the
Company continue to prosper."


Mr. Benjamin D. Fishman will continue serving as the interim president of
Alico.  Arlon Valencia Holdings, LLC, of which Mr. Fishman is an affiliate, will
serve as Managing Member of 734 Investors, LLC.


The settlement agreement will be filed by the Company with the U.S. Securities
and Exchange Commission.


About Alico, Inc.


Alico, Inc. primarily operates two divisions: Alico Citrus, one of the nation's
largest citrus producers, and Alico Water Resources and Other Operations, a
leading water storage and

--------------------------------------------------------------------------------

environmental services division. Learn more about Alico (Nasdaq "ALCO") at
www.alicoinc.com.


Forward-Looking Statements


This press release contains forward-looking statements within the meaning of
Section 27A of the Securities Act of 1933, as amended, and Section 21E of the
Securities Exchange Act of 1934, as amended. These forward-looking statements
are based on Alico's current expectations about future events and can be
identified by terms such as "plans," "expect," "may," "anticipate," "intend,"
"should be," "will be," "is likely to," "believes," and similar expressions
referring to future periods.


Alico believes the expectations reflected in the forward-looking statements are
reasonable but cannot guarantee future results, level of activity, performance
or achievements. Actual results may differ materially from those expressed or
implied in the forward-looking statements. Therefore, Alico cautions you against
relying on any of these forward-looking statements. Factors which may cause
future outcomes to differ materially from those foreseen in forward-looking
statements include, but are not limited to: changes in laws, regulation and
rules; weather conditions that affect production, transportation, storage,
demand, import and export of fresh product and its by-products; increased
pressure from diseases including citrus greening and citrus canker, as well as
insects and other pests; disruption of water supplies or changes in water
allocations; pricing and supply of raw materials and products; market responses
to industry volume pressures; pricing and supply of energy; changes in interest
rates; availability of financing for land development activities and other
growth and corporate opportunities; onetime events; acquisitions and
divestitures; seasonality; our ability to achieve the anticipated cost savings
under the Alico 2.0 Modernization Program; customer concentration; labor
disruptions; inability to pay debt obligations; inability to engage in certain
transactions due to restrictive covenants in debt instruments; government
restrictions on land use; changes in agricultural land values; and market and
pricing risks due to concentrated ownership of stock. Other risks and
uncertainties include those that are described in Alico's SEC filings, which are
available on the SEC's website at http://www.sec.gov. Alico undertakes no
obligation to subsequently update or revise the forward-looking statements made
in this press release, except as required by law.


Press Contact


John E. Kiernan
Executive Vice President and Chief Financial Officer
(239) 226-2000
JKiernan@alicoinc.com



